 



STOCK PURCHASE AGREEMENT
AMONG
MICHAEL KARFUNKEL AND LEAH KARFUNKEL,
AS TRUSTEES FOR THE 2005 MICHAEL KARFUNKEL GRANTOR
RETAINED ANNUITY TRUST,
GEORGE KARFUNKEL,
RENEE KARFUNKEL,
LEAH KARFUNKEL,
MICHAEL KARFUNKEL,
AST CAPITAL TRUST COMPANY OF DELAWARE, and
WILMINGTON TRUST FSB
Made as of January 30, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
           
 
            ARTICLE 1 DEFINITIONS     1  
 
           
     1.1
  Definitions      1  
 
            ARTICLE 2 SALE AND PURCHASE OF STOCK     10  
 
           
2.1
  Sale and Purchase     10  
2.2
  Closing     11  
 
            ARTICLE 3 PAYMENT     11  
 
           
3.1
  Purchase Price     11  
3.2
  Closing Payment     11  
3.3
  Escrow     11  
 
            ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLERS AND KARFUNKEL TO
WT REGARDING AST     12  
 
           
4.1
  Organization     12  
4.2
  Authority     12  
4.3
  Governmental Filings; Non-Contravention; Client Consents     13  
4.4
  Capitalization     13  
4.5
  Subsidiaries and Other Relationships     14  
4.6
  Business     14  
4.7
  Assets     14  
4.8
  Clients and Services     14  
4.9
  Receivables     15  
4.10
  Contracts     15  
4.11
  Employment Arrangements     16  
4.12
  Financial Statements     17  
4.13
  Absence of Certain Changes     18  
4.14
  Ordinary Course of Business     19  
4.15
  Litigation and Compliance with Laws     20  
4.16
  Environmental Matters     22  
4.17
  No Broker Dealer; No Investment Adviser     23  
4.18
  Insurance Policies     23  
4.19
  Tax and ERISA Matters     23  
4.20
  Certain Transactions     26  
4.21
  Employee Benefit Plans     26  
4.22
  Intellectual Property     28  
4.23
  Certain Payments     29  
4.24
  Brokerage     30  

 



--------------------------------------------------------------------------------



 



                      Page  
 
           
4.25
  Privacy     30  
4.26
  No Known Regulatory Delays     30  
4.27
  Corporate Records     30  
4.28
  Offices     30  
4.29
  Safe Deposit Boxes and Bank Accounts     30  
4.30
  Power of Attorney     30  
4.31
  Indemnification     30  
4.32
  Disclosure     31  
 
            ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLERS AND KARFUNKEL TO
WT     31  
 
           
5.1
  Authority     31  
5.2
  Stock     31  
5.3
  No Conflicts     31  
5.4
  Consents; Governmental Approvals     32  
5.5
  Brokerage     32  
 
            ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF WT TO SELLERS AND
KARFUNKEL     32  
 
           
6.1
  Organization     32  
6.2
  Authority     32  
6.3
  Governmental Filings; Non-Contravention     33  
6.4
  Litigation     33  
6.5
  Investment Representations     33  
6.6
  No Known Regulatory Delays     34  
6.7
  Brokerage     34  
6.8
  Availability of Funds     34  
 
            ARTICLE 7 COVENANTS OF SELLERS AND AST     34  
 
           
7.1
  Conduct of Business     34  
7.2
  Preservation of Business and Assets     36  
7.3
  Standstill     36  
7.4
  Directors’ and Officers’ Insurance     36  
7.5
  Qualification in Maryland     36  
 
            ARTICLE 8 COVENANTS OF SELLERS, KARFUNKEL, AST, AND WT     36  
 
           
8.1
  Non-Solicitation     36  
8.2
  Notification     37  
8.3
  Access and Information     38  
8.4
  Further Actions     38  
8.5
  Further Assurances     38  
8.6
  Non-Competition     39  
8.7
  Specific Performance     39  
8.8
  Non-Disparagement     40  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
8.9
  Tax Returns     40  
8.10
  ERISA Plans     40  
 
            ARTICLE 9 COVENANTS OF WT     41  
 
           
9.1
  Benefit Plans     41  
 
            ARTICLE 10 COVENANTS OF THE PARTIES     42  
 
           
10.1
  Regulatory Authorizations     42  
10.2
  Confidentiality     43  
10.3
  Press Releases     44  
10.4
  338(h)(10) Election     44  
 
            ARTICLE 11 CONDITIONS PRECEDENT TO WT’S OBLIGATIONS     45  
 
           
11.1
  No Litigation; No Opposition     45  
11.2
  Representations and Warranties Sellers and Karfunkel     45  
11.3
  Annualized Revenue     46  
11.4
  Other Approvals     46  
11.5
  Hart-Scott-Rodino     46  
11.6
  Capitalization     46  
11.7
  Performance; Deliveries     46  
11.8
  Employment Agreements     47  
11.9
  No Material Adverse Effect     48  
11.10
  No Liens     48  
11.11
  Satisfaction of Loans; No Indebtedness     48  
11.12
  Financial Statements     48  
11.13
  Affidavits; Form 8023     48  
11.14
  Releases     49  
11.15
  Tail Insurance Coverage     49  
11.16
  Indemnification Agreements     49  
11.17
  Bonus Payment     49  
 
            ARTICLE 12 CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS,
KARFUNKEL, AST     49  
 
           
12.1
  No Litigation; No Opposition     49  
12.2
  Representations, Warranties, and Covenants     49  
12.3
  Performance; Deliveries     50  
12.4
  Other Approvals     50  
12.5
  Hart-Scott-Rodino     50  
 
            ARTICLE 13 INDEMNIFICATION     51  
 
           
13.1
  Indemnification by Sellers and Karfunkel     51  
13.2
  Indemnification by WT     52  
13.3
  Limitation of Liability     52  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
13.4
  Defense of Claims     54  
13.5
  Prompt Payment     56  
13.6
  Subrogation     56  
13.7
  Purchase Price Adjustment     56  
13.8
  Calculation of Indemnity Payments     56  
13.9
  Exclusive Remedy     57  
 
            ARTICLE 14 TERMINATION     57  
 
           
14.1
  Termination     57  
14.2
  Effect of Termination     58  
 
            ARTICLE 15 MISCELLANEOUS     58  
 
           
15.1
  Interpretation     58  
15.2
  Waivers     59  
15.3
  Modifications     59  
15.4
  Governing Law; Consent to Jurisdiction     59  
15.5
  Notices     59  
15.6
  Assignability     62  
15.7
  Captions and Sections; Schedule and Exhibit References     62  
15.8
  Severability     62  
15.9
  Counterparts     62  
15.10
  No Third-Party Beneficiaries     62  
15.11
  Integration     62  
15.12
  Fees and Expenses     62  

iv



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

     
A
  Form of Employment Agreement
B
  Form of Escrow Agreement
C
  Form of Releases
D-1
  Form of Section 1445(b)(2) Certification — Trust
D-2
  Form of Section 1445(b)(2) Certification — Individuals
E
  Form of Legal Opinion of Morgan Lewis & Bockius LLP
F
  Form of Legal Opinion for Trust
G-1
  Modification to Employment Agreement/Arrangement
G-2
  Modification to Employment Agreement/Arrangement
G-3
  Modification to Employment Agreement/Arrangement

LIST OF SCHEDULES

     
Seller Disclosure Schedule
   
Schedule 1.1(d)
  Unrelated Affiliates
Schedule 1.1 (mmm)
  Certain Employees
Schedule 6.3
  WT — Governmental Filings; Non-Contravention
Schedule 6.4
  WT — Litigation
Schedule 7.1(b)
  Change to Organizational Document
Schedule 7.1(h)
  Employees
Schedule 11.4
  Other Approvals
Schedule 11.7(f)(1)
  Qualification to Do Business as a Foreign Corporation
Schedule 11.7(f)(2)
  Qualification or Registration in Order to Provide Trust or Fiduciary Services
Schedule 11.8(a)
  Terminated Employment Agreements
Schedule 11.8(b)
  Amended Employment Agreements
Schedule 11.11(c)
  Capital Leases
Schedule 13.1(c)
  Predecessor Company
Schedule 13.1(c)(4)
  Existing Litigation
Schedule 15.5
  Sellers’ Addresses

v



--------------------------------------------------------------------------------



 



     THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of January 30,
2008, among MICHAEL KARFUNKEL and LEAH KARFUNKEL, as trustees of THE 2005
MICHAEL KARFUNKEL GRANTOR RETAINED ANNUITY TRUST, GEORGE KARFUNKEL, RENEE
KARFUNKEL, and LEAH KARFUNKEL (hereinafter collectively referred to as the
“Sellers” and individually as a “Seller”), MICHAEL KARFUNKEL, (“Karfunkel”), AST
CAPITAL TRUST COMPANY OF DELAWARE, a Delaware corporation (“AST”), and
WILMINGTON TRUST FSB, a federally-chartered savings bank (“WT”).
BACKGROUND
     A. AST provides retirement plan, personal trust, foundation and master
custody, collective fund, and other services to its clients.
     B. Sellers are the only stockholders of AST and collectively own 2,000
shares of common stock of AST, par value $250 per share, representing all of the
issued and outstanding shares of capital stock of AST (the “Stock”).
     C. WT desires to purchase from Sellers, and Sellers desire to sell to WT,
all of the Stock, for the consideration and on the terms and conditions set
forth herein.
     D. Sellers, Karfunkel, AST, and WT intend that this Agreement memorialize
their respective representations, warranties, covenants, and other agreements to
induce each of them to execute and deliver this Agreement and the other
Transaction Documents, as that term is defined herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth below:
     (a) “Acquisition Proposal” has the meaning assigned to that term in
Section 8.1(a).
     (b) “Advisers Act” means the Investment Advisers Act of 1940, as amended
from time to time, and the rules and regulations of the SEC promulgated
thereunder.
     (c) “Affiliate” of a Person means a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with the first Person. As used in this definition, the term
“control” (including the terms “controlled by” and “under common control with”)
means possession, directly or indirectly, of the power to (1) vote 25% or

 



--------------------------------------------------------------------------------



 



more of the outstanding voting securities of a Person or (2) otherwise direct
the management policies of a Person by contract, as fiduciaries, or otherwise.
Notwithstanding the foregoing, in connection with AST:
     (A) the term “control” shall not include any power of AST to vote
outstanding securities of a Person or otherwise direct the management policies
of a Person that arises out of or relates to AST serving as a trustee or
custodian; and
     (B) the Persons listed on Section 1.1(d) of the Seller Disclosure Schedule
shall not be deemed Affiliates of AST.
     (d) “Aged Accounts Receivable” has the meaning assigned to that term in
Section 4.9(c).
     (e) “Aggregate Balance” has the meaning assigned to that term in
Section 9.1(b).
     (f) “AML Compliance Requirements” has the meaning assigned to that term in
Section 4.15(b)(1)(C).
     (g) “Annualized Revenue” means the product of (1) the revenue of AST for
the three full calendar months preceding the Closing Date, determined in
accordance with GAAP consistent with past practices, and (2) four; provided,
however, that (A) for purposes of determining Annualized Revenue, to the extent
a Client has been a Client of AST for less than three full calendar months
preceding the Closing Date, revenue attributable to that Client for purposes of
subpart (1) above shall be the actual revenue from that Client during such
period, determined in accordance with GAAP consistent with past practices,
multiplied by the quotient obtained by dividing thirteen by the number of
complete weeks the Client has been a Client of AST; and (B) there shall be
excluded from Annualized Revenue all fees during such three calendar months that
are attributable to Clients (x) from which Consents to the Transactions are
required but are not obtained as of the close of business on the Business Day
immediately preceding the Closing Date, or (y) who have advised AST of their
intentions to close their accounts with AST (other than for the reason set forth
in subpart (y) of the definition of Material Adverse Effect). For avoidance of
doubt, all fees during the three calendar months preceding the Closing Date that
are attributable to Clients that are terminated by AST at the request of WT
pursuant to Section 8.10 of this Agreement shall be included in subpart
(1) above.
     (h) “Antitrust Division” means the Antitrust Division of the United States
Department of Justice or any successor.
     (i) “Applicable Law” means all provisions applying to a Person or its
property of: (1) constitutions, treaties, statutes, laws (including the common
law), rules, regulations, ordinances, resolutions, administrative decisions, or
orders of a Governmental Authority, (2) Governmental Approvals, and (3) orders,
decisions, injunctions, judgments, awards, and decrees of or agreements with a
Governmental Authority.
     (j) “Applicable Withholdings Amount” the meaning assigned to the term in
Section 3.2.

2



--------------------------------------------------------------------------------



 



      (k) “AST Employee Plan” has the meaning assigned to that term in
Section 4.21(d).
       (l) “AST Flex Plan” has the meaning assigned to that term in Section 9.1.
     (m) “AST Licenses” has the meaning assigned to that term in
Section 4.22(d).
     (n) “AST Qualified Plan” has the meaning assigned to that term in
Section 4.21(a).
     (o) “ASTT” shall mean American Stock Transfer & Trust Company, a New York
corporation.
     (p) “Bonus Payment” means the aggregate bonus payment amount owed to
Tschider as set forth in Amendment No. 1 to Employment Agreement of even date
herewith and as in effect on the date hereof to the Tschider Employment
Agreement.
     (q) “Bankruptcy Code” means the U.S. Bankruptcy Code, as amended from time
to time, and any successor to that code.
     (r) “Business Day” means any day (other than Saturday or Sunday) on which
banks are open for business in Wilmington, Delaware.
     (s) “Client” means, at any time, any Person who is at that time a customer
or client of AST to which AST provides services (including, without limitation,
the Services) and from which AST receives fees for its services (including,
without limitation, the Services).
     (t) “Closing” and “Closing Date” have the meanings assigned to those terms
in Section 2.2.
     (u) “Closing Payment” has the meaning assigned to that term in Section 3.2.
     (v) “COBRA” has the meaning assigned to that term in Section 4.21(b).
     (w) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, the rules and regulations of the IRS promulgated thereunder, or any
corresponding federal tax statute enacted hereafter. A reference to a specific
section of the Code refers to that section as well as any corresponding
provision of any federal tax statute enacted hereafter, as that section is in
effect on the date of application of the provisions hereof containing that
reference.
     (x) “Collective Fund Services” means offering, distributing, and servicing
collective investment funds (including collective fund accounting, asset data
collection, processing, reconciliation, reporting, and unitization services).
     (y) “Consent” means (1) with respect to a Client or other third party whose
contract by its terms terminates upon the consummation of the Transactions
contemplated by the Transaction Documents, that AST shall have entered into a
new written contract on substantially equivalent terms, which contract (A) is
effective after giving effect to the Closing and (B) is in form and substance
reasonably acceptable to WT, and (2) with respect to a Client or other third
party whose contract requires consent from a party or parties thereto or
partners therein for it to

3



--------------------------------------------------------------------------------



 



survive, or for no breach or default to exist as a result of, the Transactions
contemplated by the Transaction Documents, that AST shall have obtained such
required consent (A) in writing and (B) in form and substance reasonably
acceptable to WT.
     (z) “Continuing Employees” has the meaning assigned to that term in
Section 9.1(a).
     (aa) “Contract” means any agreement, contract, commitment, arrangement, or
understanding.
     (bb) “Covered Person” has the meaning assigned to that term in
Section 4.31.
     (cc) “Deductible Amount” has the meaning assigned to that term in
Section 13.3(a)(2).
     (dd) “Disclosing Party” has the meaning assigned to that term in
Section 10.2(a).
     (ee) “Effective Time” has the meaning assigned to that term in Section 2.2.
     (ff) “Election” has the meaning assigned to that term in Section 10.4(a).
     (gg) “Employee Plan” or “Plan” has the meaning assigned to that term in
Section 4.21(d).
     (hh) “Employment Agreement” means the four-year employment agreement
between AST and Tschider in the form of Exhibit A.
     (ii) “Employment Arrangements” has the meaning assigned to that term in
Section 4.11(a).
     (jj) “Environmental Laws” has the meaning assigned to that term in
Section 4.16(a).
     (kk) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations of the United States
Department of Labor and the IRS promulgated thereunder.
     (ll) “ERISA Affiliate” means any trade or business (whether or not
incorporated) which is or which has at any time in the preceding six (6) years
been considered a single employer with AST within the meaning of Section 414(b),
(c), (m) or (o) of the Code or Section 4001(b) of ERISA.
     (mm) “ERISA Entity” has the meaning assigned to that term in Section 8.10.
     (nn) “ERISA Plan” has the meaning assigned to that term in
Section 4.19(n)(1).
     (oo) “Escrow Agreement” means the agreement regarding the Escrow Amount
among Escrow Agent, Sellers, Karfunkel, and WT substantially in the form of
Exhibit B.
     (pp) “Escrow Amount” means the funds held in the Escrow Account from time
to time.

4



--------------------------------------------------------------------------------



 



     (qq) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations of the SEC promulgated
thereunder.
     (rr) “Excluded Claims” has the meaning assigned to that term in
Section 13.9.
     (ss) “Existing Litigation” has the meaning assigned to that term in
Section 13.1(c)(4).
     (tt) “Financial Statements” has the meaning assigned to that term in
Section 4.12(a).
     (uu) “FINRA” means the Financial Industry Regulatory Authority and any
successor thereto.
     (vv) “Foundation and Master Custody Services” means services for
foundations, tribes, and other institutional clients (including reporting,
cashiering, fiduciary services, unitized accounting and sub-accounting, and data
processing services).
     (ww) “FTC” means the Federal Trade Commission or any successor thereto.
     (xx) “GAAP” means United States generally accepted accounting principles
applied consistently with prior periods.
     (yy) “Governmental Approval” means any consent, approval, authorization,
waiver, permit, grant, franchise, concession, agreement, license, exemption or
order of, registration, declaration or filing with, or report or notice to a
Governmental Authority (including the expiration of any waiting or other time
period required to pass before governmental consent or acquiescence may be
assumed or relied on).
     (zz) “Governmental Authority” means any United States or foreign
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to government, including, without limitation, the
SEC, the FTC, the Antitrust Division, or any other government authority, agency,
department, board, commission, or instrumentality of the United States or any
foreign government or any state or other political subdivision thereof or any
state insurance, accounting, securities, or banking authority (including the
Delaware Bank Commission and the Arizona Banking Department), the Board of
Governors of the Federal Reserve System, a Federal Reserve Bank, the Office of
the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the
FINRA, the NYSE (as that term is hereinafter defined), any other similar
self-regulatory organization, and any court or tribunal of competent
jurisdiction.
     (aaa) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     (bbb) “Indebtedness” means, as applied to any Person, all indebtedness of
such Person for borrowed money, whether current or funded, or secured or
unsecured, excluding current trade payables incurred in the ordinary course of
business consistent with past practice, but including, (1) all obligations of
that Person evidenced by bonds, debentures, notes, or other similar instruments
or debt securities, (2) all indebtedness of that Person secured by a purchase
money mortgage or other Lien to secure all or part of the purchase price of the
property subject

5



--------------------------------------------------------------------------------



 



to such Lien, (3) all obligations under leases that shall have been or must be,
in accordance with GAAP, recorded as capital leases in respect of which such
Person is liable as lessee, (4) any liability of that Person in respect of
banker’s acceptances or letters of credit, and (5) all indebtedness referred to
above which is directly or indirectly guaranteed by that Person or which that
Person has agreed (contingently or otherwise) to purchase or otherwise acquire
or in respect of which it has otherwise assured a creditor against loss.
     (ccc) “Indemnified Party” means a Person entitled to be indemnified under
Article 13 hereof.
     (ddd) “Indemnifying Party” means a Person obligated to indemnify another
Person under Article 13 hereof.
     (eee) “Independent Expert” has the meaning assigned to that term in
Section 10.4(c).
     (fff) “Intellectual Property” means (1) registered and unregistered United
States and foreign trademarks, service marks, trade names, trade dress,
copyrights, Internet domain names, web sites, email addresses, telephone numbers
(including 800/888 or similar numbers) and similar rights (including
registrations and applications to register, or renew the registration of, any of
these); (2) United States and foreign letters patent and patent applications;
(3) inventions, processes, designs, formulae, trade secrets, know-how, and
confidential information; (4) computer software, data, and documentation;
(5) similar intellectual property rights; (6) rights of publicity; (7) all
rights to sue for and remedies against past, present, and future infringements
of any of the above, and rights of priority and protection of interests in any
of the above under Applicable Law; (8) tangible embodiments of any of the above
(in any medium, including electronic media); and (9) licenses of any of the
above.
     (ggg) “Interim Financial Statements” has the meaning assigned to that term
in Section 12.13.
     (hhh) “Internal Controls” has the meaning assigned to that term in
Section 4.15(b)(1)(C).
     (iii) “IRS” means the United States Internal Revenue Service.
     (jjj) “Knowledge” means that which a Person actually knows or should know
following reasonable inquiry. “Knowledge of AST” shall mean Knowledge of any
Seller, Karfunkel, Greg Tschider, Tim Baldwin, Charlie Russella, Ken Hackett,
Robert Sher, and/or Whitney Ames.
     (kkk) “Leased Real Property” has the meaning assigned to that term in
Section 4.16(a).
     (lll) “Licenses” means licenses, franchises, permits, and regulatory
approvals of or from any Governmental Authority or pursuant to Applicable Law.
     (mmm) “Lien” means a charge, mortgage, pledge, security interest,
restriction (other than a restriction on transfer arising under federal or state
securities laws (or rules and regulations thereunder) or laws relating to the
regulation of brokers, dealers, investment advisers,

6



--------------------------------------------------------------------------------



 



investment companies, banks, insurance companies, and other regulated
businesses), lien, or encumbrance of any nature.
     (nnn) “Losses” has the meaning assigned to that term in Section 13.1.
     (ooo) “Material Adverse Effect” with respect to (1) a Person, including
AST, means any condition, change, event, circumstance, or event that,
individually or in the aggregate, has resulted in or would be reasonably likely
to result in a material adverse effect on the financial condition, business,
assets, or results of operations of that Person; and (2) AST, also means that
the Annualized Revenue of AST as of the close of business on the Business Day
immediately preceding the Closing Date is less than $24,000,000. Notwithstanding
subpart (1) or (2) above, with respect to AST, a Material Adverse Effect shall
not include (A) termination of the employment of individuals listed on
Schedule 1.1(mmm) prior to Closing or (B) any adverse change, effect, or
circumstance (i) resulting from or arising in connection with general economic
or political conditions affecting the financial services industry generally,
(ii) attributable directly to the announcement of this Agreement, which
attribution must be proven by AST to the reasonable satisfaction of WT,
(iii) relating to or arising out of any action taken by AST at the request of WT
pursuant to Section 8.10 of this Agreement, or (iv) any circumstance specified
in the Seller Disclosure Schedule.
     (ppp) “Material Contracts” has the meaning assigned to that term in
Section 4.10(a).
     (qqq) “Maximum Amount” has the meaning assigned to that term in
Section 13.3(a)(2).
     (rrr) “Maximum Claim Amount” has the meaning assigned to that term in
Section 13.3(a)(1).
     (sss) “NYSE” means NYSE Euronext and any successor thereto.
     (ttt) “OFAC Compliance Requirement” has the meaning assigned to that term
in Section 4.15(b)(1)(C)(ii).
     (uuu) “Original Trust Business” means the division of ASTT which provided
Services from January 8, 2004, through January 4, 2007, the assets of which were
transferred to a wholly-owned subsidiary of ASTT effective on December 29, 2006
and which subsidiary was merged with and into AST on January 4, 2007.
     (vvv) “Original Trust Business Period” means the period from January 8,
2004 through January 4, 2007.
     (www) “Other Claim” has the meaning assigned to that term in
Section 13.4(b).
     (xxx) “Party” means any Seller, Karfunkel, AST, or WT, and “Parties” means
all Persons that qualify as a Party.
     (yyy) “Permitted Liens” means: (1) Liens for Taxes, assessments, or other
governmental charges not yet due and payable; (2) Liens currently existing
pursuant to any

7



--------------------------------------------------------------------------------



 



agreement or commitment evidencing, or entered into by AST in connection with,
Indebtedness of AST to be paid and discharged prior to Closing; (3) workers’,
carriers’, and mechanics’ Liens incurred in the ordinary course of business,
consistent with past practice; (4) Liens that are immaterial in character,
amount and extent and which do not materially detract from the value or
materially interfere with the present or the proposed use of the properties they
affect; and (5) Liens on assets held by AST solely in its capacity as trustee in
connection with its Services.
     (zzz) “Person” means any individual, partnership, corporation, limited
liability company, limited liability partnership, association, trust, joint
venture, unincorporated organization, and any government, governmental
department, authority, or agency, or political subdivision thereof.
     (aaaa) “Personal Property Leases” has the meaning assigned to that term in
Section 4.7(b).
     (bbbb) “Personal Trust Services” means personal trust accounting, bill
paying, recordkeeping, trust oversight and administration, discretionary and
non-discretionary distribution, reporting, and fiduciary tax preparation
services.
     (cccc) “Policies” has the meaning assigned to that term in Section 4.18(a).
     (dddd) “Pro Rata Shares” means, with respect to each Seller, that number
(expressed as a percentage) that expresses the ratio that (1) the number of
shares of Stock owned by such Seller on the date hereof, bears to (2) 2,000.
     (eeee) “Prohibited Transaction” has the meaning assigned to that term in
Section 4.19(m)(1).
     (ffff) “PTE” has the meaning assigned to that term in Section 4.19(m)(2).
     (gggg) “Purchase Price” has the meaning assigned to that term in
Section 3.1.
     (hhhh) “QPAM” has the meaning assigned to that term in Section 4.19(m)(2).
     (iiii) “Real Property Leases” has the meaning assigned to that term in
Section 4.7(a).
     (jjjj) “Receiving Party” has the meaning assigned to that term in
Section 10.2(a).
     (kkkk) “Registered Intellectual Property” has the meaning assigned to that
term in Section 4.22(c).
     (llll) “Release” means the general release of all claims against AST
executed by each Seller, Karfunkel, and ASTT substantially in the form of
Exhibit B.
     (mmmm) “Restricted Area” has the meaning assigned to that term in
Section 8.6(a).
     (nnnn) “Restricted Party” has the meaning assigned to that term in
Section 8.6(a).

8



--------------------------------------------------------------------------------



 



     (oooo) “Restricted Period” has the meaning assigned to that term in
Section 8.6(a).
     (pppp) “Retirement Plan Services” means retirement plan administration
services (including trust administration, reporting, and unitization services)
for (1) defined contribution plans, including 401(k), profit sharing, employee
stock ownership plans, and money purchase plans; (2) defined benefit pension
plans; and (3) non-qualified deferred compensation plans, and plans created
under Section 403 (b) or 457 of the Code.
     (qqqq) “SEC” means the United States Securities and Exchange Commission or
any successor.
     (rrrr) “Securities Act” means the Securities Act of 1933, as amended from
time to time and the rules and regulations of the SEC promulgated thereunder.
     (ssss) “Seller Disclosure Schedule” means the disclosure schedule dated and
delivered as of the date hereof by AST, Sellers, and Karfunkel to WT, and which
is attached to this Agreement.
     (tttt) “Seller Indemnitees” has the meaning assigned to that term in
Section 13.2.
     (uuuu) “Services” means Retirement Plan Services, Personal Trust Services,
Foundation and Master Custody Services, and Collective Fund Services.
     (vvvv) “Similar Law” has the meaning assigned to that term in
Section 4.19(m)(1).
     (wwww) “Stock” has the meaning assigned to that term in the recitals.
     (xxxx) “Straddle Period” has the meaning assigned to that term in
Section 13.1(e).
     (yyyy) “Subsidiary” or “Subsidiaries” means any corporation, company,
limited liability company, association, joint venture, partnership, or other
organization, whether incorporated or unincorporated, of which more than
twenty-five percent (25%) of either the equity interests in, or the voting
control of, that other organization is beneficially owned by a Person (either
alone or through or together with any other Person pursuant to any agreement,
arrangement, contract, or other commitment), directly or indirectly, through
Subsidiaries or otherwise, or of which a Person serves as the general partner or
managing member.
     (zzzz) “Taxes” means all United States federal, state, local or foreign
taxes, charges, fees, levies, or other assessments (including, without
limitation, income, gross receipts, excise, real and personal property, profits,
estimated, severance, occupation, production, capital gains, capital stock,
goods and services, environmental, employment, social security, disability,
withholding, stamp, value added, alternative or add-on minimum, sales, transfer,
use, license, payroll, and franchise taxes), any other tax, custom, duty, or
governmental fee, or other like assessment or charge of any kind, imposed by the
United States or any state, county, local, or foreign government, subdivision,
or agency thereof, and shall include any interest, penalty, fine, or addition to
tax attributable to any of the foregoing.

9



--------------------------------------------------------------------------------



 



     (aaaaa) “Tax Returns” means any report, return, declaration, or other
information required to be supplied to any taxing authority in connection with
Taxes (including any attached schedules), including, without limitation, any
information return, claim for refund, amended return, or declaration of
estimated Tax.
     (bbbbb) “Termination Date” has the meaning assigned to that term in
Section 14.1(b).
     (ccccc) “Transactions” means the transactions contemplated by this
Agreement and by any Transaction Document delivered in connection with this
Agreement.
     (ddddd) “Transaction Documents” means this Agreement, the Employment
Agreement, the Escrow Agreement, the Releases, any and all exhibits and
schedules appertaining hereto and thereto, and any and all other agreements and
documents contemplated by this Agreement and executed by the Parties in
connection herewith.
     (eeeee) “Transferred Flexible Spending Accounts” has the meaning assigned
to that term in Section 9.1.
     (fffff) “Tschider” means Gregory Tschider.
     (ggggg) “Tschider Employment Agreement” means the Employment Agreement
dated as of December 31, 2006 between The Capital Trust Company of Delaware and
Tschider.
     (hhhhh) “Virus” means a computer program that replicates itself on a
computer or network of computers and damages other computer programs or data
located on the computer or network or otherwise causes a defect in the operation
of the computer or network.
     (iiiii) “WT Flex Plan” has the meaning assigned to that term in
Section 9.1.
     (jjjjj) “WTC” means Wilmington Trust Corporation, a Delaware bank holding
company.
     (kkkkk) “WT Clients” means all clients of WT or any of its Affiliates,
including, without limitation, all banking, lending, fiduciary, personal trust
and agency, investment management, brokerage, corporate trust and agency,
custody, escrow, special purpose vehicle, holding company, entity management,
captive insurance, bookkeeping, collateral administration, and treasury
operations services clients. For this purpose, AST is not considered to be an
Affiliate of WT.
     (lllll) “WT Indemnitees” has the meaning assigned to that term in
Section 13.1.
ARTICLE 2
SALE AND PURCHASE OF STOCK
     2.1 Sale and Purchase. Subject to the terms, provisions, and conditions and
on the basis of the representations, warranties, and covenants herein, Sellers
shall sell, assign, transfer,

10



--------------------------------------------------------------------------------



 



convey, and deliver to WT, and WT shall purchase from Sellers, all right, title,
and interest in and to the Stock at the Closing, free and clear of any Liens.
     2.2 Closing. The closing of the Transactions (the “Closing”) shall take
place at the offices of Bingham McCutchen LLP, 399 Park Avenue, New York, NY
10022, at 11:00 a.m., local time, and be effective at the close of business on
the closing date (the “Effective Time”), which shall be five Business Days after
the fulfillment or waiver of each condition set forth in Articles 11 and 12
hereof (other than the conditions that are fulfilled or waived as a part of the
Closing), or such other date as the Parties may mutually agree, that date being
referred to herein as the “Closing Date.” The Parties shall use their reasonable
best efforts to cause the conditions to Closing set forth in Articles 11 and 12
hereof to be satisfied as soon as practicable, and shall cause to be executed at
Closing the Transaction Documents by the respective Parties to each of those
documents.
ARTICLE 3
PAYMENT
     3.1 Purchase Price. The purchase price for the Stock shall be Ninety
Million Dollars ($90,000,000), subject to adjustment as hereinafter provided (as
so adjusted, the “Purchase Price”).
     3.2 Closing Payment. At Closing:
          (a) WT shall pay to Sellers, in cash, by wire transfer of immediately
available funds to the bank accounts designated in writing by Sellers, in
accordance with their respective Pro Rata Shares, an amount equal to (1) Ninety
Million Dollars ($90,000,000), minus (2) the Escrow Amount, minus (3) the Bonus
Payment (the “Closing Payment”); and
          (b) WT shall deposit, in cash, by wire transfer of immediately
available funds, the Escrow Amount in the account specified in the Escrow
Agreement.
          In addition, Sellers hereby irrevocably instruct WT to pay to
(1) Tschider at the Closing the Bonus Payment reduced by any taxes and other
amounts that are legally required to be withheld (the “Applicable Withholdings
Amount”), and (2) AST at the Closing the Applicable Withholdings Amount.
          3.3 Escrow.
          (a) The “Escrow Amount” shall equal Two Million Eight Hundred Fifty
Thousand Dollars ($2,850,000), representing the total of Three Hundred Fifty
Thousand Dollars ($350,000) to secure collection of Aged Accounts Receivable and
Two Million Five Hundred Thousand Dollars ($2,500,000) to secure potential
claims for Existing Litigation.
          (b) Subject to Section 3.3(c), the Escrow Amount shall be held
pursuant to the terms of the Escrow Agreement.

11



--------------------------------------------------------------------------------



 



          (c) Each disbursement to Sellers in accordance with the terms of the
Escrow Agreement of all or part of the Escrow Amount shall be (1) deemed to be
part of the Purchase Price, and (2) paid to Sellers, in cash, by wire transfer
of immediately available funds to the accounts designated in writing by Sellers,
in accordance with their respective Pro Rata Shares. Except as expressly
provided for in the Escrow Agreement, WT shall have no obligation to pay or have
disbursed to Sellers all or part of the Escrow Amount. The Purchase Price shall
be reduced by the Escrow Amount that is not disbursed to Sellers in accordance
with the terms of the Escrow Agreement. Nothing contained in this Section 3.3 or
the Escrow Agreement shall limit the rights of WT under Article 13 hereof.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLERS AND KARFUNKEL TO WT REGARDING AST
     Sellers and Karfunkel jointly and severally represent and warrant to WT as
follows, subject to the Seller Disclosure Schedule (the Seller Disclosure
Schedule has been arranged for purposes of convenience only, in sections
corresponding to the Sections of this Article 4 and Article 5):
     4.1 Organization. AST is duly organized, validly existing, and in good
standing under Delaware law, and is duly licensed, registered, and/or qualified
to do business and in good standing as a foreign corporation in each other
jurisdiction in which it is so required to qualify by reason of the conduct of
its business or the ownership or leasing of its properties or assets. All such
licenses, registrations, and/or qualifications are identified on Section 4.1 of
the Seller Disclosure Schedule. AST has all requisite power and authority, and
possesses and maintains all necessary or required rights, Licenses,
authorizations, permits, and approvals, to own, lease, and operate its
properties and assets, perform all of its obligations under contracts to which
it is a party or by which it is bound, and carry on its business as it currently
is conducted. AST has delivered to WT true and complete copies of the governance
and organizational documents of AST, each as amended and in effect on the date
hereof.
     4.2 Authority. AST has all requisite power and authority to execute,
deliver, and perform this Agreement and each other Transaction Document to which
it is to be a party. This Agreement and each other Transaction Document to be
executed, delivered, and performed by AST in connection with the Transactions
have been duly and validly approved by all necessary action of AST. This
Agreement and each other Transaction Document to which AST is a party represents
or, when executed and delivered, will represent, the valid and legally binding
obligation of AST, enforceable against it in accordance with its terms, except
as may be limited by (a) bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, fraudulent transfer, or similar laws now or hereafter
relating to creditors’ rights generally or (b) general principles of equity,
whether asserted in a proceeding in equity or at law.

12



--------------------------------------------------------------------------------



 



     4.3 Governmental Filings; Non-Contravention; Client Consents.
          (a) No notices, reports, applications, or other filings are required
to be made by AST with, nor are any Governmental Approvals required to be
obtained by AST from, any Governmental Authority in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation by AST of the Transactions, except for such notices, reports,
applications and other filings (1) set forth on Section 4.3(a) of the Seller
Disclosure Schedule or (2) as may be required under the HSR Act.
          (b) Except as set forth on Section 4.3(b) of the Seller Disclosure
Schedule, the execution, delivery, and performance of this Agreement and each
other Transaction Document to be executed, delivered, and performed by AST in
connection with the Transactions do not and will not: (1) conflict with or
violate the certificate of incorporation or bylaws of AST; (2) conflict with,
violate, or result in a default of any Material Contract; (3) conflict with,
violate, result in a violation of, or constitute a default under, any Applicable
Law or any order of or restriction imposed by any court or other Governmental
Authority on, AST or its properties or assets; (4) require AST to obtain any
Consent, approval, waiver, or license from, or make any filing with, any Person
(other than a Governmental Authority or a Client of AST); or (5) give rise to a
right of termination, cancellation, amendment or acceleration of an obligation
or loss of a benefit affecting, or result in the creation or imposition of any
Liens on, any of AST’s properties or assets.
          (c) Except as set forth on Section 4.3(c) of the Seller Disclosure
Schedule, the execution, delivery, and performance of this Agreement and each
other Transaction Document to be executed, delivered, and performed by AST in
connection with the Transactions do not and will not require AST to obtain any
Consent, approval, or waiver from any Client.
     4.4 Capitalization.
          (a) The Stock constitutes all of the issued and outstanding shares of
capital stock of AST. Sellers are, and on the Closing Date shall be, the record
and beneficial owners of all right, title, and interest in and to all of the
Stock and have good and transferable title thereto. Section 4.4(a) of the Seller
Disclosure Schedule sets forth a true and complete list of the name and address
of each owner of any shares of the Stock and the number of shares so owned.
Sellers are the only legal and beneficial owners of the Stock. Other than the
Stock, there are no other issued and outstanding securities of AST. There are no
(1) outstanding options, warrants, puts, calls, commitments, agreements,
subscriptions, contracts, preemptive, rights of first refusal, or other rights
to purchase, issue, or otherwise acquire the Stock or any other securities of
AST or (2) obligations or securities convertible into or exchangeable for shares
of the Stock or other securities of AST. None of the Stock or other securities
of AST is subject to any Lien. No legend or other reference to any purported
Lien appears on any certificate representing issued and outstanding Stock. All
of the shares of outstanding Stock have been duly authorized and validly issued
and are fully paid and nonassessable. No shares of AST’s capital stock are held
in treasury. None of the outstanding shares of outstanding Stock was issued in
violation of the Securities Act or other Applicable Law.
          (b) There are no existing rights, agreements, or commitments
obligating or that

13



--------------------------------------------------------------------------------



 



might obligate AST to issue, transfer, sell, or redeem any Stock or other
securities of AST.
     4.5 Subsidiaries and Other Relationships. AST: (a) does not have any
Subsidiaries; (b) does not own, directly or indirectly, any capital stock of or
other equity interest or proprietary interest in any Person or in any other
entity or enterprise; (c) does not serve as a general partner or limited partner
of any partnership or as a managing member or member of any limited liability
company; (d) is not an Affiliate of any other Person; (e) except as set forth in
Section 4.5 of the Seller Disclosure Schedule, is not a party to any joint
venture, profit-sharing, or similar agreement regarding the profitability or
financial results of AST or the division of revenues or profits of AST; and
(f) does not own or have any contract to acquire or dispose of any equity
securities or other securities of any Person or any direct or indirect equity or
ownership in any business. Notwithstanding the foregoing, for purposes of
Sections 4.5(a), (b), (c), (d), and (f), all equity interests in or voting
control of any corporation, company, limited liability company, association,
joint venture, partnership, or other organization held by AST as a trustee or
custodian shall be disregarded.
     4.6 Business. AST is currently, and since February 10, 2006, has been,
engaged solely in the business of providing the Services to its clients. During
the Original Trust Business Period, the Original Trust Business was engaged
solely in the business of providing the Services to its clients.
     4.7 Assets. AST has good and marketable title to all of the assets it owns.
No asset owned by AST is subject to any Lien in favor of any Person, other than
Permitted Liens, and all such assets are accounted for in the Financial
Statements in accordance with GAAP. The assets owned and leased by AST include
all assets necessary for the conduct of, or otherwise material to, AST’s
business as currently conducted by AST, and the leasehold improvements,
furniture, fixtures, equipment and other tangible personal property used in
AST’s business are in suitable working condition for AST’s current uses of them.
AST does not own any real property. To the Knowledge of AST, no personal
property owned by AST is subject to any Lien except for Permitted Liens. Section
4.7 of the Seller Disclosure Schedule sets forth a true and complete list of:
          (a) All leases for real property (“Real Property Leases”) by AST
together with the location of that property, monthly lease payments, and lease
termination dates, true and complete copies of which have been delivered by AST
to WT;
          (b) All personal property leases (“Personal Property Leases”) under
which AST is obligated to make annual lease payments to any Person in excess of
$50,000, true and complete copies of which have been delivered by AST to WT; and
          (c) All personal property owned by AST together with the book value
thereof that is reflected on AST’s books.
     4.8 Clients and Services.
          (a) Section 4.8(a) of the Seller Disclosure Schedule sets forth a true
and complete list of (1) the names of all Clients of AST as of June 30, 2007,
and (2) AST’s revenue

14



--------------------------------------------------------------------------------



 



attributable to each such Client for the six months ended June 30, 2007. True
and complete copies of the fee schedules applicable to each Client listed in
Section 4.8(a) of the Seller Disclosure Schedule have been made available to WT.
          (b) Except as set forth in Section 4.8(b) of the Seller Disclosure
Schedule, neither AST nor any director, officer, employee, or agent, any other
Person associated with or acting for or on behalf of AST, has paid, nor will AST
or any such Person pay, any Person, directly or indirectly, for soliciting
business of any kind for AST.
     4.9 Receivables. All accounts receivable set forth on the books and records
of AST, to the extent not paid in full by the account debtor prior to the date
hereof, (a) are valid; (b) have arisen solely out of bona fide performance of
services and other business transactions in the ordinary course of business
consistent with past practice; (c) except as set forth in Section 4.9(c) of the
Seller Disclosure Schedule, are not more than 120 days past due (accounts
receivable that are more than 120 days past due are referred to herein as the
“Aged Accounts Receivable”); and (d) are not subject to any prior Lien and are
not subject to valid defenses, set-offs, or counterclaims, and there are no
refunds, discounts, or other adjustments payable in respect of any such account
receivable.
     4.10 Contracts.
          (a) Section 4.10(a) of the Seller Disclosure Schedule sets forth a
list of each of the following Contracts to which AST is party or by which it or
any of its properties or assets is bound (each Contract listed in
Section 4.10(a) of the Seller Disclosure Schedule, together with each Contract
of AST with a Client, a “Material Contract”):
               (1) all Contracts with Persons, other than Contracts with
Clients, involving payments by or to AST in excess of, or that would reasonably
be expected to be in excess of, $50,000 for (A) the twelve-month period ending
on December 31, 2007 or (B) any consecutive twelve-month period after
December 31, 2007;
               (2) all Contracts with third-party administrators;
               (3) all Contracts that require AST to purchase its total
requirements of any product or service from a third party or that contain “take
or pay” provisions;
               (4) all Contracts that are notes, debentures, bonds, equipment
trusts, letters of credit, loans, or other Contracts for the borrowing or
lending of money (other than to employees for travel expenses in the ordinary
course of business), pledges, or guarantees of the Indebtedness of any other
Person;
               (5) all Contracts that restrict the ability of AST to engage in
any line of business, acquire any property, develop or distribute any product,
provide any service, compete with any Person, or solicit any customer or Client;
               (6) all Contracts that relate to the acquisition or disposition
of any business (whether by merger, sale of stock, sale of assets, or
otherwise);

15



--------------------------------------------------------------------------------



 



               (7) all Contracts with any Affiliate of AST other than
(A) Contracts listed in Section 4.11 of the Seller Disclosure Schedule, or
(B) Contracts listed in Section 4.20 of the Seller Disclosure Schedule;
               (8) all joint venture, partnership, or other similar Contracts;
               (9) all Contracts under which AST shares with any other Person
revenues or commissions; and
               (10) all Contracts of AST relating to the acquisition, issuance,
voting, registration, sale or transfer, preemptive rights, right of
participation, right of first refusal, repurchase, or redemption rights, with
respect to any securities of AST.
     The Contracts listed in Section 4.10(a) of the Seller Disclosure Schedule
do not relate to Real Property Leases, Employment Arrangements, or AST Licenses,
such items being the subject of Sections 4.7, 4.11, or 4.22(d), respectively.
          (b) AST is not in default in the performance, observance, or
fulfillment of any obligation, covenant, or condition contained in any Material
Contract, Real Property Lease, Personal Property Lease, Employment Arrangement,
or AST License, and, to the Knowledge of AST, the other parties thereto are not
in default in the performance, observance, or fulfillment of any obligation,
covenant, or condition contained in any such Material Contract, Real Property
Lease, Personal Property Lease, Employment Arrangement, or AST License. Each
Material Contract, Real Property Lease, Personal Property Lease, Employment
Arrangement, and AST License to which AST is a party is in full force and effect
and constitutes a valid and legally binding obligation of AST, enforceable
against AST in accordance with its terms, and, to the Knowledge of AST, against
the other parties thereto in accordance with its respective terms, except as may
be limited by (1) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer, or similar laws now or hereafter relating to
creditors’ rights generally or (2) general principles of equity, whether
asserted in a proceeding in equity or at law. There is not under any Material
Contract, Real Property Lease, Personal Property Lease, Employment Arrangement,
or AST License an existing breach or event that, with the giving of notice, the
lapse of time, or both, would become a breach on the part of AST or, to the
Knowledge of AST, on the part of any other party thereto. True and complete
copies of all Material Contracts have been made available to WT.
          (c) Section 4.10(c) of the Seller Disclosure Schedule sets forth a
true and complete list of all Contracts to which AST is a party or by which it
or any of its properties or assets is bound, other than (i) Material Contracts,
(ii) Real Property Leases, (iii) Employment Arrangements, (iv) AST License, and
(v) Contracts to which AST is a party solely in its capacity as a trustee,
custodian, or agent in connection with providing Services to a Client.
          4.11 Employment Arrangements.
          (a) Except as set forth in Section 4.11(a) of the Seller Disclosure
Schedule, AST does not have any obligation, contingent or otherwise, under
(1) any written or oral employment, collective bargaining, or other labor
agreement, (2) any written or oral agreement

16



--------------------------------------------------------------------------------



 



containing severance or termination pay arrangements, (3) any written or oral
deferred compensation agreement, retainer, or consulting arrangement (except any
AST Employee Plan listed in Section 4.21(d) of the Seller Disclosure Schedule),
(4) any pension or retirement plan, bonus, or profit-sharing plan, or stock
option or stock purchase plan (except any AST Employee Plan listed in
Section 4.21(d) of the Seller Disclosure Schedule), or (5) any other written or
oral employee contract or non-terminable employment arrangement (collectively,
(1) — (5) are the “Employment Arrangements”). AST is not in default with respect
to any term or condition of any Employment Arrangement.
          (b) Except as set forth on Section 4.11(b) of the Seller Disclosure
Schedule, hereto, no current or former employee or consultant of AST is on a
leave of absence, including short-term or long-term disability leave or leave
covered under the Family and Medical Leave Act of 1993 or the Uniformed Services
Employment and Reemployment Rights Act of 1994. No current or former employee or
consultant of AST or any child or present or former spouse of any such
individual is receiving benefits under COBRA or is entitled to elect COBRA
coverage under any AST Employee Plan as a result of any event occurring prior to
Closing.
     4.12 Financial Statements.
          (a) AST has delivered to WT an unaudited balance sheet, income
statement, and statement of cash flows of AST as of December 31, 2007 and for
the twelve months then ended (collectively, the “Financial Statements”), as set
forth in Section 4.12(a) of the Seller Disclosure Schedule.
          (b) The Financial Statements, subject to the qualifications and
exceptions noted thereon or in the notes thereto: (1) have been prepared on an
accrual basis in accordance with GAAP applied on a consistent basis throughout
the period indicated, except that the Financial Statements do not contain any
footnotes required by GAAP, and (2) fairly present the financial condition of
AST as of the dates thereof and the results of operations for the period then
ended. AST has maintained since January 4, 2007, and ASTT maintained during the
Original Trust Business Period with respect to the Original Trust Business,
books and records accurately reflecting its transactions in reasonable detail
and accounting controls, policies, and procedures sufficient to ensure that (A)
all transactions are executed in accordance with management’s general or
specific authorization, (B) all transactions are recorded as necessary to permit
the preparation of financial statements in conformity with GAAP and to maintain
proper accountability for items, (C) access to its properties and assets is
permitted only in accordance with management’s general or specific
authorization, and (D) the recorded accountability for items is compared with
the actual levels at reasonable intervals and appropriate action is taken with
respect to any differences.
          (c) AST does not have any debt, obligation, or liability, absolute,
fixed, contingent, or otherwise, of any nature whatsoever, whether due or to
become due, including any unasserted claim or any off-balance sheet financial
obligation, whether incurred directly or by any predecessor thereto, and whether
arising out of any act, omission, transaction, circumstance, sale of goods or
services, state of facts, or other condition, except (1) those specifically
reflected or reserved against on the Financial Statements (but only to the
extent so reflected or reserved against) and (2) liabilities incurred in the
ordinary course of business since

17



--------------------------------------------------------------------------------



 



the date of the Financial Statements consistent with past practices.
          (d) Except as set forth in Section 4.12(d) of the Seller Disclosure
Schedule, AST does not have any outstanding Indebtedness.
          (e) When delivered prior to the Closing, the Interim Financial
Statements shall fairly present the Aged Accounts Receivable as of the date
thereof and shall reflect the liability and corresponding expense associated
with the Bonus Payment (including taxes and other amounts legally required to be
withheld in connection with the payment thereof).
     4.13 Absence of Certain Changes. Between December 31, 2007 and the date
hereof, (a) no event or condition, individually or in the aggregate, has had a
Material Adverse Effect on AST, and, to the Knowledge of AST, there is no
impending event or condition that would have a Material Adverse Effect on AST,
and (b) AST has not:
          (1) Suffered any damage, destruction, or loss of physical property
(whether or not covered by insurance) that could reasonably be expected to have
a Material Adverse Effect;
          (2) Created, incurred, or assumed any liability other than in the
ordinary course of business, consistent with past practices, or guaranteed any
liability;
          (3) Instituted, settled, or agreed to settle any litigation, action,
or proceeding before any Governmental Authority relating to AST or its business,
affairs, properties, or assets;
          (4) (A) Breached any Material Contract, Real Property Lease, Personal
Property Lease, Employment Arrangement, or AST License; (B) other than
cancellations or written threats of cancellations of any Contract with a Client
in the ordinary course of business, received any written cancellation, or any
written threat of cancellation, of any Material Contract, Real Property Lease,
Personal Property Lease, or AST License; (C) other than amendments or
terminations of any Contract with a Client in the ordinary course of business,
made or permitted any amendment or the termination of any Material Contract,
Real Property Lease, Personal Property Lease, or AST License; or (D) received
any written cancellation, or written threat of cancellation of, or made or
permitted any amendment or the termination of, any AST License or Employment
Arrangement;
          (5) Made any change in its accounting principles, policies, practices,
or related methodologies, except in accordance with GAAP, or any change to its
methods of reporting material items of income and deductions for federal income
tax purposes, except as required by changes in Applicable Law;
          (6) Received any notice from any Governmental Authority, lessor of any
Leased Real Property, or any insurance company that has issued a policy with
respect to any portion of the Leased Real Property of material zoning, building,
fire, or health code violations with respect to the Leased Real Property, or
material violations pertaining to the use and occupancy of the Leased Real
Property;
          (7) Transferred or granted any rights or licenses under, or entered
into any settlement regarding the breach or infringement of, any Intellectual
Property owned by AST, or

18



--------------------------------------------------------------------------------



 



modified any material existing right with respect thereto;
          (8) Entered into any transaction or transactions (A) not in the
ordinary course of business or relating to the automatic extension or renewal of
a Material Contract without any action on the part of AST, which transaction or
transactions have a value individually in excess of $50,000 or in excess of
$100,000 in the aggregate; or (B) in the ordinary course of business with any
Client or joint venture or alliance partner, which transaction or transactions
involve fees or payments by or to AST (excluding in the case of payments to AST,
payments by Clients) in a continuous twelve-month period individually in excess
of $250,000 or in excess of $500,000 in the aggregate;
          (9) Made any capital expenditure in excess of $250,000;
          (10) Sold, transferred, leased to others, or otherwise disposed of, or
agreed to sell, transfer, lease, or otherwise dispose of, any portion of any
assets having a fair market value at the time of sale, transfer, or disposition
of $50,000 or more in the aggregate, or forgiven, cancelled, or compromised, or
agreed to forgive, cancel, or compromise, any debts or claims involving $50,000
individually or in the aggregate, or waived or released any material right,
other than in the ordinary course of business, consistent with past practice;
          (11) Had any resignation or termination of employment, or received any
written notice of any threatened or impending resignation or termination of
employment, of any of its officers, senior members of management, or
executive-level consultants;
          (12) Made any prepayment of any accounts payable, delayed or extended
payment or payment terms of any trade payables (whether by contract, amendment,
act, deal, or course of dealing) or paid other obligations, other than in the
ordinary course of business, consistent with past practice, or made any other
cash payment other than in the ordinary course of business; or
          (13) Subjected to any Lien (other than Permitted Liens) the Leased
Real Property or any other property or asset of AST.
     In addition, notwithstanding the foregoing, except in the ordinary course
of business, consistent with past practices, since August 6, 2007, AST has not
made any change in the rate of compensation, commission, bonus, or other direct
or indirect remuneration payable, or paid or orally promised to pay,
conditionally or otherwise, any bonus, incentive, retention, or other
compensation, retirement, welfare, fringe, or severance benefit or vacation pay,
or adopted or increased any benefit under any insurance, pension, or other
employee benefit plan, payment, or arrangement made to or in respect of any of
the officers, senior members of management, or executive-level consultants set
forth on Section 4.13(b) of the Seller Disclosure Schedule.
     4.14 Ordinary Course of Business.
          (a) Since the date of the Financial Statements, AST has operated its
business in the normal, usual, and customary manner in the ordinary and regular
course of business, consistent with past practice.

19



--------------------------------------------------------------------------------



 



          (b) AST is not restricted from (1) competing with any Person in any
respect, whether related to the business of AST or otherwise, (2) carrying out
the business of AST or otherwise providing any Services, or (3) soliciting or
accepting any Person to be a client of the business of AST.
     4.15 Litigation and Compliance with Laws.
          (a) Except as set forth in Section 4.15 of the Seller Disclosure
Schedule, there are no orders, writs, injunctions, decrees, or unsatisfied
judgments, or actions, suits, claims, proceedings, or investigations pending or,
to the Knowledge of AST, threatened against (1) AST or (2) any of AST’s current
or former directors, officers, or employees and that relate to AST. Section 4.15
of the Seller Disclosure Schedule sets forth a true and complete list of any
such actions, suits, claims, proceedings, or investigations for which AST is
responsible to pay ongoing costs and expenses.
          (b) (1) AST is currently, and since February 10, 2006, has been, in
full compliance with all Applicable Laws. During the Original Trust Business
Period, the Original Trust Business was conducted by ASTT in full compliance
with all Applicable Laws. For purposes of this Section 4.15(b)(1) as it relates
to AST, the term “Applicable Law” does not relate to: (i) anti-money laundering
matters, such items being the subject of Section 4.15(b)(1)(C), (ii) matters
regulated by Office of Foreign Assets Control, such items being the subject of
Section 4.15(b)(1)(D), (iii) environmental matters, such items being the subject
of Section 4.16, (iv) tax and ERISA matters, such items being the subject of
Section 4.19, (v) employee benefit matters, such items being the subject of
Section 4.21, and (vi) privacy matters, such items being the subject of
Section 4.25.
                    (A) Neither AST nor, to the Knowledge of AST, any Person
“associated” (as that term is defined under the Advisers Act) with AST has,
within five years prior to the date hereof, been convicted of any crime or is or
has been subject to any disqualification in each case that would be the basis
for denial, suspension, or revocation of registration of an investment adviser
under Section 203(e) or 206(4) of the Advisers Act or Rule 206(4)-4(b)
thereunder or for disqualification as an investment adviser for any investment
company pursuant to Section 9 of the Investment Company Act of 1940, as amended;
                    (B) Neither AST nor, to the Knowledge of AST, any Affiliate
of AST is subject to (1) a “statutory disqualification” as defined in
Section 3(a)(39) of the Exchange Act or is subject to a disqualification that
would be a basis for censure, limitations on the activities, functions or
operations of, or suspension or revocation of registration as a broker-dealer,
municipal securities dealer, government securities broker, or government
securities dealer under Section 15, Section 15B, or Section 15C of the Exchange
Act, or (2) a disqualification that would be the basis for censure, denial,
suspension, or revocation of a certificate as an investment adviser under
Section 203(e) of the Advisers Act, and, to the Knowledge of AST, there is no
reasonable basis for, or proceeding or investigation, whether formal or informal
or whether preliminary or otherwise, that is reasonably likely to result in, any
such censure, denial, limitations, suspension, or revocation;
                    (C) AST is currently operating, and since February 10, 2006,

20



--------------------------------------------------------------------------------



 



has been operating, in full compliance with, and during the Original Trust
Business Period, the Original Trust Business was operated by ASTT in full
compliance with, all Applicable Laws adopted in connection with Title III of the
USA PATRIOT Act (Pub. L. No. 107-56), the Bank Secrecy Act (31 U.S.C.
Sections 5322 et seq.), and other applicable anti-money laundering requirements
(collectively, “AML Compliance Requirements”). AST has adopted written policies
and procedures and implemented appropriate internal controls (collectively,
“Internal Controls”) meeting the standards set forth in the AML Compliance
Requirements, reasonably designed to mitigate the risks that its operations or
facilities may be used to support money laundering and/or terrorist financing.
AST’s Internal Controls include, as appropriate: (1) the filing of currency
transaction reports and suspicious activity reports; (2) the collection of
customer identification and other “know your customer” information and the
exercise of other due diligence in identifying customers; (3) the maintenance of
customer due diligence and transaction records; (4) the deployment of enhanced
due diligence with respect to foreign correspondent accounts, private banking
accounts, and accounts of senior foreign political figures consistent with the
requirements of Section 312 of the USA PATRIOT Act; (5) obtaining certifications
from foreign banks with respect to no involvement of shell banks;
(6) designating appropriate responsible AML Compliance Requirements personnel;
(7) ongoing training of employees; and (8) ongoing testing and monitoring of
customer accounts, along with an annual independent audit of the effectiveness
of AST’s Internal Controls. Neither AST nor ASTT (with respect to the Original
Trust Business) has received any adverse examination comment from any
Governmental Authority or been cited for any violation of an AML Compliance
Requirement. To the Knowledge of AST, no Governmental Authority intends to cite
AST for a violation of any AML Compliance Requirement.
                    (D) AST is currently operating, and since February 10, 2006,
has been operating, in full compliance with, and during the Original Trust
Business Period, the Original Trust Business was operated by ASTT in full
compliance with, the requirements of the Office of Foreign Assets Control (“OFAC
Compliance Requirements”), as further described on the U.S. Treasury Department
OFAC Division website, www. Treas.gov/ofac. AST has adopted Internal Controls
reasonably designed to ensure that it is not engaging in transactions with,
and/or providing services to, Persons prohibited on OFAC’s “Specially Designated
Nationals/Blocked Persons” list or to countries or territories sanctioned by
OFAC. Any self-reporting made by AST to a Governmental Authority since
February 10, 2006 with respect to violations of the OFAC Compliance Requirements
and any self-reporting made by ASTT to a Governmental Authority during the
Original Trust Business Period relating to the Original Trust Business is
summarized in Section 4.15(b)(1)(D) of the Seller Disclosure Schedule. To the
Knowledge of AST, no Governmental Authority intends to cite AST for a violation
of any OFAC Compliance Requirement.
               (2) Except for AST’s registration as a trust company with the
Delaware Bank Commissioner and the Arizona Banking Department, and except for
the qualifications set forth in Section 4.1 of the Seller Disclosure Schedule,
AST is not required to be licensed, registered, and/or qualified with any
Governmental Authority.
          (c) Section 4.15(c) of the Seller Disclosure Schedule sets forth a
true and complete list, and the timing for submission, of all reports required
to be submitted by AST to each of the Delaware Bank Commissioner and the Arizona
Banking Department.

21



--------------------------------------------------------------------------------



 



          (d) Section 4.15(d) of the Seller Disclosure Schedule sets forth a
true and complete list of each unsatisfied judgment, order, writ, injunction,
decree, demand, action, or assessment issued by any court or any federal, state,
municipal, or other Governmental Authority relating to AST or any aspect of its
business, affairs, properties, or assets. AST is not in default with respect to
any such judgment, order, writ, injunction, decree, demand, or assessment.
Neither AST nor, to the Knowledge of AST, any director, officer, or employee of
AST, is subject to any cease-and-desist order or other order, directive, or
enforcement action issued by, or is a party to any written agreement, consent
agreement, or memorandum of understanding with, or has been ordered to pay any
civil monetary penalty by, any Governmental Authority, nor has AST or, to the
Knowledge of AST, any director, officer, or employee of AST, been advised that
any Governmental Authority is considering issuing, initiating, or ordering any
such action.
          (e) AST is not charged nor, to the Knowledge of AST, threatened with
or under investigation by a Governmental Agency with respect to any violation of
any Applicable Law. There is no unresolved violation, criticism, or exception
asserted by any Governmental Authority to AST with respect to any report or
statement relating to any examination, investigation, inspection, or audit of
AST.
     4.16 Environmental Matters.
          (a) AST is currently operating, and since February 10, 2006, has
operated, its business at the properties identified in Section 4.7 of the Seller
Disclosure Schedule (“Leased Real Property”) in material compliance with all
applicable federal, state, and local statutes, ordinances, regulations, and
rules enacted or promulgated to protect air, water, land, and human health and
welfare (including, without limitation, amendments thereto (collectively,
“Environmental Laws”), and with the terms of all leases addressing Environmental
Laws. ASTT operated the Original Trust Business at the Leased Real Property
during the Original Trust Period in material compliance with all applicable
Environmental Laws and with the terms of all leases addressing Environmental
Laws.
          (b) AST is not subject to any liability, penalty, or expense
(including legal fees) by virtue of:
               (1) Any violation of any Environmental Law;
               (2) Any activity conducted on or with respect to any property
owned or leased by AST;
               (3) Any environmental condition existing on or with respect to
any property owned or leased by AST, in each case whether or not AST permitted
or participated in that act or omission;
               (4) Any off-site transportation, storage, treatment, or disposal
of any hazardous substance or waste; or
               (5) The presence of polychlorinated biphenyls,
asbestos-containing material, urea formaldehyde insulation, or storage tanks at
any Leased Real Property.

22



--------------------------------------------------------------------------------



 



          (c) To the Knowledge of AST, none of the Leased Real Property is
listed or proposed for listing on the National Priorities List Pursuant to the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, or any state or local list of sites requiring investigation or cleanup.
          (d) AST has furnished WT copies of all environmental reports, studies,
or audits in its possession conducted on its behalf relating to the Leased Real
Property.
          (e) AST has not received any communication from a Governmental
Authority requesting information relating to any environmental condition on the
Leased Real Property.
     4.17 No Broker Dealer; No Investment Adviser.
          (a) AST is not a “broker” or “dealer” (in each case, as defined in the
Exchange Act), and is not required to register or be registered as a “broker” or
“dealer” (1) with the SEC pursuant to the Exchange Act or any other applicable
federal securities law, (2) with any self-regulatory organization (including,
without limitation, FINRA) pursuant to its membership and registration rules, or
otherwise, or (3) with any state pursuant to any applicable state securities or
insurance law in order to conduct its business as currently conducted.
          (b) AST is not an “investment adviser” (as defined in the Advisers
Act), and is not required to register or be registered as an “investment
adviser” (1) with the SEC pursuant to the Advisers Act or any other applicable
federal securities law, or (2) with any state pursuant to any applicable state
securities law in order to conduct its business as currently conducted.
     4.18 Insurance Policies.
          (a) Section 4.18 of the Seller Disclosure Schedule set forth a true
and complete list of the liability, property and casualty, workers’
compensation, directors’ and officers’ liability, key man, surety bonds, and
other insurance contracts (“Policies”) that insure AST’s business or the
directors, officers, or employees of AST.
          (b) Except as set forth in Section 4.18(b)(1) of the Seller Disclosure
Schedule, since February 10, 2006, AST has not made any insurance claim under
any Policies (or other insurance contracts or bonds in effect at the time).
Except as set forth in Section 4.18(b)(2) on the Seller Disclosure Schedule,
since January 8, 2004, ASTT has not made any insurance claim under its insurance
contracts or bonds relating to the Original Trust Business.
          (c) Each Policy is valid and binding, in full force and effect, and
enforceable according to its terms and no material default has been committed
under any of the Policies. All premiums due and payable under the Policies have
been timely paid, the policyholders are otherwise in material compliance with
the terms and conditions of those Policies, and the policyholders have no reason
to believe that any insurer would not renew a Policy on substantially the same
terms and conditions (or would not do so if it knew of an event known to the
Knowledge of AST but not to the insurer). To AST’s Knowledge, there is no loss
or circumstance that could give rise to a loss or a claim for a loss under any
of the Policies.
     4.19 Tax and ERISA Matters.

23



--------------------------------------------------------------------------------



 



          (a) (1) AST has, since February 10, 2006, (A) paid or caused to be
paid all Taxes (other than current Taxes the liability for which is adequately
provided for in the Financial Statements) required to be paid by it and (B) in
accordance with Applicable Law, duly and timely filed all Tax Returns required
to be filed by it. All such Tax Returns correctly and accurately set forth the
amount of any Taxes relating to the applicable period. No taxing authority is
now asserting or, to the Knowledge of AST, threatening to assert against AST any
deficiency or claim for additional Taxes.
               (2) With respect to the Original Trust Business, ASTT has, since
January 8, 2004, (A) paid or caused to be paid all Taxes required to be paid by
it and (B) in accordance with Applicable Law, duly and timely filed all Tax
Returns required to be filed by it. All such Tax Returns correctly and
accurately set forth the amount of any Taxes relating to the applicable period.
No taxing authority is now asserting or, to the Knowledge of AST, threatening to
assert against ASTT any deficiency or claim for additional Taxes with respect to
the Original Trust Business.
          (b) No Seller is a “foreign person” within the meaning of Code
Section 1445.
          (c) There are no Liens for Taxes upon any of the properties or assets
of AST, other than with respect to Taxes not yet due and payable.
          (d) No examination or audit of any Tax Return relating to any Taxes of
AST since February 10, 2006 (or of ASTT since January 8, 2004, with respect to
the Original Trust Business) or with respect to any Taxes due from or with
respect to AST since February 10, 2006 (or from or with respect to ASTT since
January 8, 2004, with respect to the Original Trust Business) by any taxing
authority is currently in progress or, to the Knowledge of AST, threatened or
contemplated. There are no outstanding agreements, waivers, or arrangements
extending the statutory period of limitation applicable to any claim for, or the
period for the collection or assessment of, Taxes due from or with respect to
AST since February 10, 2006 (or from or with respect to ASTT since January 8,
2004, with respect to the Original Trust Business), for any taxable period. No
power of attorney granted by or with respect to AST (or ASTT, with respect to
the Original Trust Business) relating to Taxes is currently in force. No closing
agreement pursuant to Section 7121 of the Code (or any similar provision of any
state, local, or foreign law) has been entered into by or with respect to AST
(or ASTT, with respect to the Original Trust Business).
          (e) No Governmental Authority in any jurisdiction in which AST does
not, or ASTT did not, file or join in the filing of a Tax Return has, since
February 10, 2006, in the case of AST, and since January 8, 2004, in the case of
ASTT, made a claim that either AST or ASTT (with respect to the Original Trust
Business) is required to file or join in the filing of a Tax Return for that
jurisdiction.
          (f) AST (1) is not and has never been a member of an affiliated group
of corporations filing a consolidated federal income Tax Return, and (2) does
not have any liability for the Taxes of any Person under Treasury Regulations
Section 1.1502-6 (or any similar provision of any state, local, or foreign law),
as a transferee or successor, by contract or otherwise.

24



--------------------------------------------------------------------------------



 



          (g) All Taxes required to be withheld, collected, or deposited by or
with respect to AST since February 10, 2006 (or by ASTT with respect to the
Original Trust Business since January 8, 2004) have been timely withheld,
collected, or deposited, as the case may be and, to the extent required, have
been duly and timely remitted to the relevant taxing authority.
          (h) AST is not a party to, bound by, or has any obligation under any
tax allocation or sharing agreement.
          (i) AST has never been either a “distributing corporation” or a
“controlled corporation” in a distribution in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code is
applicable.
          (j) AST has never engaged in any transaction that has given or will
give rise to (1) a registration obligation with respect to any Person under
Section 6111 of the Code or the regulations thereunder, (2) a list maintenance
obligation with respect to any Person under Section 6112 of the Code or the
regulations thereunder, (3) a disclosure obligation as a “reportable
transaction” under Section 6011 of the Code and the regulations thereunder, or
(4) any similar obligation under any predecessor or successor law or regulation
or comparable provision of state or local law.
          (k) AST is currently (except as may result from the transfer of the
Stock pursuant to this Agreement, which may have the effect of terminating AST’s
“S” corporation status as of the close of the day preceding the Closing Date),
and since January 4, 2007, has been, properly classified and qualified as an “S”
corporation under the Code and any applicable state, local, or foreign laws. AST
has not been and is not currently liable for any Taxes imposed under
Section 1375 of the Code (or similar provisions under state, local, or foreign
laws).
          (l) As of the date of this Agreement, the states in which AST’s
current income or operations subject it to state income or franchise Tax are
Arizona, Colorado, Connecticut, Delaware, Illinois, Massachusetts, Minnesota,
New York, Ohio, Oregon, Rhode Island, and Vermont.
          (m) (1) With respect to each “employee benefit plan” (as defined in
Section 3(3) of ERISA) or retirement account or other plan that (i) is or elects
to be subject to Title I of ERISA; (ii) is or elects to be subject to
Section 4975 of the Code; (iii) is a person or entity the assets of which are
treated as including the assets of any plan described in (i) or (ii) or both by
application of Section 3(42) of ERISA and 29 C.F.R. § 2510.3-101; or (iv) is a
plan or entity that is subject to any federal, state, or local law that is
substantially similar to Section 406 or ERISA or Section 4975 of the Code (a
“Similar Law”) (each such plan, entity, or other person described in (i)-(iv) of
clause (A) is referred to as an “ERISA Plan” for purposes of this Section
4.19(m)) as to which AST provides or has provided services, AST has not
(A) engaged or participated in or caused an ERISA Plan to engage or participate
in any transaction that it knows or should know constitutes a transaction
prohibited by Section 406 of ERISA, Section 4975 of the Code, or a Similar Law
for which no exemption is available, (B) been assessed the excise taxes
described in Section 4975(a) or (b) of the Code or has reason to believe that
such excise tax may be assessed, (C) filed under the “Voluntary Fiduciary
Correction Program of the

25



--------------------------------------------------------------------------------



 



Department of Labor” described in 71 Fed. Reg. 20,261 (April 19, 2006) or any
predecessor to that program, or (D) violated (to the Knowledge of AST), been
found by a court of competent jurisdiction to have violated, or been charged by
any state or federal agency of violating any fiduciary obligation to an ERISA
Plan. AST has adopted and implemented and has in place compliance procedures
designed to preclude it, and the officers, directors, and employees of AST, from
engaging in any “prohibited transaction” within the meaning of Section 406 of
ERISA or Section 4975(c) of the Code (a “Prohibited Transaction”).
               (2) If AST provides or has at any time provided services as a
fiduciary to an ERISA Plan, it is and has at all such times always been a
“Qualified Professional Asset Manager” (“QPAM”) as defined in U.S. Department of
Labor Prohibited Transaction Exemption (“PTE”) 84-14, Part V(a), and is not and
has not been prevented from serving as a QPAM by application of PTE 84-14,
Part I(g). AST is able to serve in a capacity described in Section 411(a)(1),
(2) or (3) of ERISA by virtue of Section 411 of ERISA.
               (3) AST has complied with the applicable requirements of ERISA,
the Code, and Similar Law with respect to each Client of AST that is an ERISA
Plan.
     4.20 Certain Transactions. Except (a) for participation in the employee
benefit plans set forth in Section 4.21(d) of the Seller Disclosure Schedule,
and (b) as contemplated by this Agreement, none of any Seller, Karfunkel, ASTT,
or any director, officer, or employee of AST or ASTT (each, a “Related Party”),
is, directly or indirectly, a party to any transaction with AST. For purposes of
this Section 4.20, the term “transaction” includes, without limitation, any
contract, agreement, or other arrangement providing for the furnishing of
services to or by or otherwise requiring payments to or from AST or any Related
Party (or any other Person or other entity in which any Related Party has an
interest or is an officer, director, stockholder, trustee, member, or partner).
Without limiting the foregoing, except as set forth in Section 4.8(b) of the
Seller Disclosure Schedule, AST does not receive and is not entitled to any
referral or other fee for recommending an investment adviser, insurer,
accountant, broker-dealer, trustee, or other service provider to any of its
clients.
     4.21 Employee Benefit Plans.
          (a) Each AST Employee Plan (as that term is defined in Section 4.21(d)
below) has at all times complied with all Applicable Laws, including the Code
and ERISA and, in the case of any AST Employee Plan that is a multiple employer
welfare arrangement, applicable state insurance and other laws. Except as set
forth below, each AST Employee Plan that is maintained as of the Closing Date
and that is intended to be qualified under Section 401(a) of the Code (each, an
“AST Qualified Plan”) is, in its current form, subject to a determination letter
issued by the Internal Revenue Service with respect to its tax-qualified status
and those qualification requirements of Section 401(a) of the Code that are,
under Internal Revenue Service rules, covered by a basic determination letter
(or, in the case of a plan based upon a master and prototype or volume submitter
form, the sponsor of such form has received a current advisory opinion as to the
form upon which AST is entitled to rely under applicable Internal Revenue
Service procedures). Section 4.21(a) of the Seller Disclosure Schedule sets
forth a true and complete list of each amendment to each AST Qualified Plan
adopted on or after the date of such determination letter or advisory opinion,
as applicable. With respect to any

26



--------------------------------------------------------------------------------



 



“disqualifying provision,” as defined in Treas. Reg. Section 1.401(b)-1(b),
contained in any such amendment, the remedial amendment period applicable to
such disqualifying provision under Section 401(b) of the Code has not expired.
No event or omission has occurred that could reasonably be expected to cause any
such AST Qualified Plan not to be so qualified or for any trust thereunder not
to be tax-exempt under Section 501(a) of the Code.
          (b) AST does not have, and no ERISA Affiliate has, and within the past
ten years neither AST nor any ERISA Affiliate has had, an obligation to
contribute to a multiemployer plan (as defined in Section 4001(a)(3) of ERISA),
or any other Plan subject to Section 302 or Title IV of ERISA or Section 412 of
the Code. AST does not have any obligation to provide health care or other
non-pension benefits to any of its former employees, directors, or other service
providers (other than “continuation coverage” under the Consolidated Omnibus
Reconciliation Act of 1985 required to be provided by Part 6 of Subtitle B of
Title I of ERISA, Section 4980B of the Code, or similar state law (together,
“COBRA”)), nor are any such benefits provided for in any AST Employee Plan.
          (c) With respect to each AST Employee Plan, there has been no
transaction prohibited by Section 406 of ERISA or Section 4975 of the Code or
any breach of fiduciary responsibility under Title I of ERISA that could
reasonably be expected to result in any tax, penalty, or liability, direct or
indirect, of AST. There are no actions, suits, or claims (other than routine
claims for benefits) pending or, to the Knowledge of AST, threatened with
respect to any AST Employee Plan.
          (d) The terms “Employee Plan,” “employee plan,” or “Plan” mean (1) any
“employee benefit plan” as defined in Section 3(3) of ERISA, whether or not
subject to ERISA, (2) any profit-sharing, deferred compensation, bonus, stock
option, stock purchase, restricted stock, equity compensation, change in
control, pension, retainer, consulting, retirement, severance, welfare, or
incentive plan, agreement, or arrangement, (3) any plan, agreement, or
arrangement providing for fringe benefits or perquisites to employees, officers,
directors, or agents, including but not limited to benefits relating to
automobiles, clubs, vacation, child care, parenting, sabbatical, sick, or other
paid or unpaid leave, medical, dental, hospitalization, life insurance,
disability, accident, and other types of insurance, and (4) any Employment
Arrangement. Section 4.21(d) of the Seller Disclosure Schedule sets forth a true
and complete list of each Employee Plan that AST now maintains, contributes to,
or has any obligation to contribute to, provides benefits under, or has any
liability under, whether actual or contingent, (each, an “AST Employee Plan”).
AST has delivered to WT, to the extent applicable, true and complete copies of
all plan documents, summary plan descriptions, and summaries of material
modifications thereto, recordkeeping and other administrative service
agreements, group insurance and annuity contracts, trust agreements, and the
most recent Internal Revenue Service determination letter for the AST Employee
Plans, including all amendments thereto, complete copies of the three most
recent Forms 5500 filed with respect to that AST Employee Plan, and the three
most recent actuarial reports with respect to that AST Employee Plan.
          (e) There is no matter pending or, to the Knowledge of AST,
threatened, with respect to any AST Employee Plan before the Internal Revenue
Service, the Pension Benefit Guaranty Corporation, the U.S. Department of Labor,
or any other Governmental Authority.

27



--------------------------------------------------------------------------------



 



          (f) AST has made full and timely payment of all amounts that are
required of it under the terms of each AST Employee Plan and any related trust
or collective bargaining agreement or that are otherwise required by law to be
paid as a contribution to or with respect to each such AST Employee Plan with
respect to all periods through the Closing. No AST Employee Plan is subject to
Section 412 of the Code or to Section 302 or Title IV of ERISA.
          (g) There has been no act or omission by AST that has given rise to or
may reasonably be expected to give rise to fines, penalties, taxes, or related
charges under Section 4071 of ERISA or Chapter 43 of the Code or the imposition
of a lien pursuant to Sections 401(a)(29) or 412(n) of the Code or pursuant to
ERISA.
          (h) AST is not, and has not at any time in the past seven years been,
required to be aggregated with any entity under Sections 414(b), (c), (m), or
(o) of the Code.
          (i) There are no claims (other than routine claims for benefits)
pending or, to the Knowledge of AST, threatened with respect to any AST Employee
Plan and no facts exist that could give rise to any such claim.
          (j) Each AST Employee Plan that, on or after January 1, 2005, is or
has been in any part subject to the requirements of Section 409A of the Code,
has been operated in compliance with the applicable requirements of
Section 409A, or in a manner that would cause such Employee Plan to be exempt
from the requirements of Section 409A.
          (k) No Plan is or was at any time a multiple employer plan, as
described in Code Section 413(c) or Sections 4063 or 4064 of ERISA, or a
multiple employer welfare arrangement, as that term is defined in ERISA
Section 3(40), and neither AST nor any ERISA Affiliate has ever contributed to
or had an obligation to contribute to any such Plan.
          (l) The consummation of the Transactions contemplated by the Agreement
alone, or in combination with a termination in connection with such Transactions
of any employee, officer, director, stockholder, or other service provider of
AST (whether current, former, or retired) or their beneficiaries, will not give
rise to any liability under any Plan, including, without limitation, liability
for severance pay, unemployment compensation, termination pay, or withdrawal
liability, or accelerate the time of payment or vesting or increase the amount
of compensation or benefits due to any employee, officer, director, stockholder,
or other service provider of AST (whether current, former, or retired) or their
respective beneficiaries.
     4.22 Intellectual Property.
          (a) AST owns or has the valid and enforceable right to use pursuant to
valid licenses, sublicenses, agreements, or permissions, all items of
Intellectual Property necessary in the operation of AST’s business as currently
conducted.
          (b) AST has not received any written notice alleging that AST has
infringed upon any Intellectual Property rights of third parties. AST has not
infringed upon any Intellectual Property rights of third parties, and, to the
Knowledge of AST, no third party has infringed upon any Intellectual Property
rights of AST.

28



--------------------------------------------------------------------------------



 



          (c) Section 4.22(c) of the Seller Disclosure Schedule sets forth a
true and complete list of each issued patent and each registered trademark,
service mark, domain name, and copyright owned by AST (“Registered Intellectual
Property”) and identifies each pending patent application or other application
for registration that has been made with respect to any such Registered
Intellectual Property owned by AST. With respect to each item of such Registered
Intellectual Property owned by AST:
               (1) AST possesses all right, title, and interest in and to the
item, free and clear of any Lien; and
               (2) No proceeding is pending or, to the Knowledge of AST,
threatened that challenges the legality, validity, enforceability, use, or
ownership of the item.
          (d) Section 4.22(d) of the Seller Disclosure Schedule sets forth a
true and complete list of each item of Intellectual Property that is not owned
by AST and that AST uses pursuant to a license, sublicense, agreement, or with
permission (other than “shrink wrapped” or other generally available “off the
shelf” software products), such Schedule listing the license, sublicense,
agreement, or permission and any related maintenance agreement (the “AST
Licenses”). AST has delivered to WT true and correct copies of all AST Licenses
and any related maintenance agreement, each as amended to date. With respect to
each such item of Intellectual Property identified in Section 4.22(d) of the
Seller Disclosure Schedule: (1) the license, sublicense, agreement, or
permission covering the item is in full force and effect; (2) AST has not
received written notice regarding any actual or alleged breach, violation, or
failure to comply with any such license, sublicense, agreement, or permission
and AST is in compliance with any such license, sublicense, agreement, or
permission and any related maintenance agreement; (3) to the Knowledge of AST,
no breach, violation, or failure to comply under any such license, sublicense,
agreement, or permission by the other party or parties thereto exists; (4) no
proceeding is pending or, to the Knowledge of AST, threatened which challenges
the legality, validity, or enforceability of the underlying item of Intellectual
Property; (5) AST has not granted any sublicense or similar right with respect
to the license, sublicense, agreement, or permission; and (6) except as set
forth in Section 4.22(d) of the Seller Disclosure Schedule, there are no
maintenance fees, “right to use” fees, license fees, taxes, annuity fees, or
other costs with respect to any license, sublicense, agreement, or permission
covering the Intellectual Property which would obligate AST to make payments in
excess of $50,000 in any fiscal year.
          (e) To the Knowledge of AST, there are no defects or Viruses in any
material proprietary software owned by AST that prevent or would prevent such
software from performing in all material respects the tasks and functions that
it is intended to perform.
          (f) There are no outstanding or unpaid (whether or not billed) “right
to use” or similar fees for any Intellectual Property that AST owns, has a right
to use, or uses.
     4.23 Certain Payments. Neither AST nor, to the Knowledge of AST, any of its
directors, officers, employees, agents, or representatives, or any other Person
associated with or acting for or on behalf of AST, has directly or indirectly
made a contribution, bribe, rebate,

29



--------------------------------------------------------------------------------



 



payoff, influence payment, kickback, or other payment to any Person, private or
public, regardless of form, whether in money, property, or services, in
violation of Applicable Law.
     4.24 Brokerage. AST has not incurred any obligation for a brokerage
commission or finders’ fee in connection with the Transactions.
     4.25 Privacy. AST is currently operating, and since February 10, 2006 has
operated, in compliance with all applicable U.S. federal and state privacy laws,
including, without limitation, Title V of the Gramm-Leach-Bliley Act, the Fair
Credit Reporting Act, and any and all applicable regulations implementing either
Act (collectively, the “Privacy Laws”). During the Original Trust Business
Period, the Original Trust Business was conducted by ASTT in compliance with all
Privacy Laws.
     4.26 No Known Regulatory Delays. There is no reason to believe that AST
will be unable to promptly obtain (a) all Governmental Approvals that are
necessary to complete the Transactions from all Governmental Authorities, and
(b) all Consents that are required under this Agreement to be obtained by AST
from Clients and other third parties, in each case, without undue delay,
expense, or restriction.
     4.27 Corporate Records. The stock record books and minute books of AST
covering the period from February 10, 2006 until the date of this Agreement, all
of which have been furnished or made available to WT, are complete and accurate
in all material respects and have been maintained in accordance with practices
that are customary for similar businesses. All minutes books accurately reflect
all material actions taken between February 10, 2006 and the date of this
Agreement by AST’s board of directors, committees, and stockholders.
     4.28 Offices. Section 4.28 of the Seller Disclosure Schedule sets forth a
true and complete list of the headquarters location of AST and the location of
each other office maintained and operated by AST. Except as stated in
Section 4.28 of the Seller Disclosure Schedule, AST does not maintain any other
office or conduct business at any other location, and AST has not applied for or
received permission to open any additional offices or operate at any other
location.
     4.29 Safe Deposit Boxes and Bank Accounts. Section 4.29 of the Seller
Disclosure Schedule sets forth a true and complete list of the names and
locations of all banks, trust companies, savings and loan associations, and
other financial institutions at which AST maintains safe deposit boxes, lock
boxes, or bank accounts and the names of all Persons authorized to have access
to such boxes and accounts.
     4.30 Power of Attorney. AST has not granted any Person a power of attorney
or similar authorization that is currently in effect or outstanding.
     4.31 Indemnification. Except as set forth in Section 4.31 of the Seller
Disclosure Schedule, other than pursuant to its certificate of incorporation or
bylaws, AST is not a party to any indemnification agreement with any of its
present or former managers, officers, directors, employees, agents or other
Persons who serve or served in any other capacity with AST or any other
enterprise at the request of AST (each, a “Covered Person”), and there are no
claims for

30



--------------------------------------------------------------------------------



 



which any Covered Person would be entitled to indemnification by AST if such
provisions were deemed in effect.
     4.32 Disclosure. No representation or warranty of Sellers or Karfunkel in
this Agreement and no statement of Sellers or Karfunkel in the Seller Disclosure
Schedule contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances in which they were made, not misleading.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS AND KARFUNKEL TO WT
     Sellers and Karfunkel jointly and severally represent and warrant to WT as
follows, subject to the Seller Disclosure Schedule:
     5.1 Authority.
          (a) Each Seller and Karfunkel has duly executed and delivered this
Agreement and has (or, by the time of execution and delivery, will have) duly
executed and delivered each other Transaction Document to be executed and
delivered by him, her, or it under this Agreement.
          (b) This Agreement and each other Transaction Document to which each
Seller and/or Karfunkel is a party represents or, when executed and delivered,
will represent, the valid and legally binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by (1) bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, fraudulent transfer, or similar laws now or hereafter relating to
creditors’ rights generally or (2) general principles of equity, whether
asserted in a proceeding in equity or at law.
     5.2 Stock. Each Seller (a) owns of record all of the Stock set forth in
Section 4.4(a) of the Seller Disclosure Schedule opposite such Seller’s name,
free and clear of any Lien, and (b) has all requisite power and full legal
authority to sell to WT all of the Stock owned by such Seller, free and clear of
all Liens. Sellers are the only stockholders of AST and ASTT.
     5.3 No Conflicts. Each Seller’s and Karfunkel’s execution, delivery, and
performance of this Agreement and of each other Transaction Document to be
delivered by it under this Agreement and the consummation of the Transactions,
will not:
          (a) Conflict with, or result in a breach of, any provision of a
contract, agreement, or undertaking to which such Seller or Karfunkel is a party
or by which it or any of its properties or assets is bound;
          (b) Give rise to a right of termination, cancellation, or acceleration
of an

31



--------------------------------------------------------------------------------



 



obligation or loss of a benefit affecting, or result in the imposition of any
Liens on, the Stock or any of such Seller’s or Karfunkel’s properties or assets;
or
          (c) Conflict with or violate Applicable Law.
     5.4 Consents; Governmental Approvals. Except as set forth in Section 4.3 of
the Seller Disclosure Schedule, no Governmental Approval or approval, consent,
or waiver of any other Person is required in connection with:
          (a) Any Seller’s or Karfunkel’s executing and delivering this
Agreement and each other Transaction Document to be executed and delivered by
him, her, or it under this Agreement;
          (b) Any Seller’s or Karfunkel’s performing his, her, or its
obligations under this Agreement and each other Transaction Document to be
executed and delivered by any Seller or Karfunkel under this Agreement; and
          (c) The consummation by any Seller or Karfunkel of the Transactions to
which he, she, or it is a party.
     5.5 Brokerage. No Seller or Karfunkel has incurred or will incur any
liability for a fee or commission to a broker, finder, investment banker, or
other intermediary in connection with the Transactions.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF WT TO SELLERS AND KARFUNKEL
     WT represents and warrants to Sellers and Karfunkel as follows:
     6.1 Organization. WT is a savings bank duly organized, validly existing,
and in good standing under federal law.
     6.2 Authority. WT has all requisite power and authority to (a) own or use
the properties and assets that WT purports to own or use and to and conduct its
business and (b) execute, deliver, and perform this Agreement and the other
Transaction Documents to be executed, delivered, and performed by it in
connection with this Agreement and the Transactions. This Agreement and each
other Transaction Document to be executed, delivered, and performed by WT in
connection with the Transactions have been duly and validly approved by all
necessary corporate action. This Agreement and each other Transaction Document
to which WT is a party represents, or when executed and delivered will
represent, the valid and legally binding obligation of WT, enforceable against
it in accordance with its terms, except as may be limited by (1) bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, fraudulent
transfer, or similar laws now or hereafter in effect affecting creditors’ rights
generally or (2) general principles of equity, whether asserted in a proceeding
in equity or at law.

32



--------------------------------------------------------------------------------



 



     6.3 Governmental Filings; Non-Contravention. Other than the filings and/or
notices set forth in Schedule 6.3 (including those required to be made with the
Federal Reserve Bank of Philadelphia, the Federal Deposit Insurance Corporation,
the Office of Thrift Supervision, the Delaware Banking Commissioner, and the
Arizona Banking Department), no notices, reports, applications, or other filings
are required to be made by WT with, nor are any Governmental Approvals required
to be obtained by it from, any Governmental Authority in connection with the
execution and delivery of this Agreement and the other Transaction Documents,
and the consummation by WT of the Transactions. Subject to the making or
obtaining of all filings, notices, applications, licenses, consents,
registrations, approvals, permits, or authorizations with, or of any relevant
Governmental Authority with respect to the Transactions and the other
Transaction Documents as set forth in Schedule 6.3, the execution, delivery, and
performance of this Agreement and each other Transaction Document to be
executed, delivered, and performed by WT in connection with the Transactions do
not and will not: (a) conflict with or violate any provision of WT’s charter or
bylaws; (b) violate, conflict with, or result in a default under any contract or
obligation to which WT is a party or by which that Person’s assets are bound;
(c) conflict with, violate, result in a violation of, or constitute a default
under, any law, regulation, or rule, or any order of or restriction imposed by
any court or other Governmental Authority on WT or any of its properties; and
(d) except with respect to notices to be filed with the Office of Thrift
Supervision and the Federal Deposit Insurance Corporate and a post-Effective
Time notice to be filed or caused to be filed by WT with the Federal Reserve
Bank of Philadelphia, require WT to obtain any approval, consent, or waiver of,
or make any filing with, any Governmental Authority.
     6.4 Litigation. Except as set forth on Schedule 6.4, there are no orders,
writs, injunctions, decrees, or unsatisfied judgments, and no actions, claims,
suits, proceedings, or investigations pending or, to WT’s Knowledge, threatened
against WT that, if adversely determined, might call into question the validity
or hinder or delay the enforceability or performance of this Agreement or any
other Transaction Document or have a Material Adverse Effect on WT or its assets
or properties, taken as a whole.
     6.5 Investment Representations.
          (a) WT will acquire the Stock under the terms of this Agreement for
its own account for investment and not with a view to or for sale in connection
with any distribution thereof or with any present intention of selling or
distributing all or any part thereof. WT acknowledges that the Stock has not
been registered under the Securities Act or the securities laws of any state or
other jurisdiction, and cannot be disposed of unless registered under the
Securities Act and any applicable state laws or an exemption from that
registration is available.
          (b) WT is sufficiently knowledgeable and experienced in making
investments of this type as to be able to evaluate the risks and merits of its
investment in the Stock, and is able to bear the economic risk of its investment
in AST. WT acknowledges that the Stock is illiquid, that no market for the Stock
exists, and that none is contemplated to be created.
          (c) WT is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.

33



--------------------------------------------------------------------------------



 



     6.6 No Known Regulatory Delays. WT has no Knowledge or reason to believe
that WT will be unable to obtain (a) all Governmental Approvals from all
Governmental Authorities that are necessary to complete the Transactions, and
(b) all approvals, consents, and waivers from all other Persons that are
required under this Agreement to be obtained by WT, in each case without undue
delay, expense, or restriction.
     6.7 Brokerage. WT has not incurred any obligation for a brokerage
commission or finders’ fee in connection with the Transactions.
     6.8 Availability of Funds. WT has cash available or has existing borrowing
facilities which together are sufficient to enable it to consummate the
Transactions.
ARTICLE 7
COVENANTS OF SELLERS AND AST
     7.1 Conduct of Business. Until Closing, except as expressly set forth in
this Agreement or unless WT consents in writing (with such consent not to be
unreasonably withheld or delayed), AST will, and the Sellers jointly and
severally shall cause AST to:
          (a) Conduct the business of AST only in the ordinary course, in a
manner consistent with past practices, and in compliance with all Applicable
Law;
          (b) Except as set forth on Schedule 7.1(b), not (1) change or amend
the governance or organizational documents of AST or, except in the normal,
usual, and customary manner in the ordinary and regular course of business,
consistent with past practice, any Material Contract, Real Property Lease,
Personal Property Lease, or AST License; or (2) breach any Material Contract,
Real Property Lease, Personal Property Lease, or AST License;
          (c) Not (1) create, incur, assume, or guarantee any liability or
Indebtedness, except as incurred in the ordinary course of business, consistent
with past practice, in an aggregate amount not to exceed $50,000; or (2) loan or
advance any funds;
          (d) Not: (1) make any distribution or pay any dividend; or (2) except
for amounts that do not exceed $250,000, (A) acquire any property or asset;
(B) make any capital expenditure; (C) sell, transfer, lease, assign, or dispose
of, or agree to sell, transfer, lease, assign, or dispose of, any property,
asset, or Client account; or (D) enter into any other transaction or
transactions not in the ordinary course of business;
          (e) Not subject to any Lien, or permit any Lien to exist on, the
Leased Real Property or any other property or asset of AST, other than Permitted
Liens;
          (f) Not issue any (1) securities; (2) options, warrants, puts, calls,
commitments, agreements, contracts, preemptive, rights of first refusal, or
other rights to purchase, issue, or otherwise acquire any securities of AST; or
(3) obligations or securities convertible into or exchangeable for securities of
AST;
          (g) Maintain (including by renewal) the insurance policies listed in
Section

34



--------------------------------------------------------------------------------



 



4.18 of the Seller Disclosure Schedule;
          (h) Not: (1) except for hiring an employee in the ordinary course of
business, consistent with past practices, enter into any employment arrangement;
(2) enter into any written employment agreement, other than an (A) an offer
letter in a form used by AST in the ordinary course of business, consistent with
past practices, and which does not contain any terms providing for incentive
compensation or severance or (B) allowing employees to participate in the
Incentive Compensation Program described in Section 4.5(e) of the Seller
Disclosure Schedule; (3) adopt or implement any Employee Plan described in
Section 4.21(d)(1)-(3), other than (A) in the ordinary course of business,
consistent with past practices, adoption or implementation of an Employee Plan
described in Section 4.21(d)(3) (except for medical, dental, hospitalization,
life insurance, disability, accident, or other type of insurance, which shall
not be adopted or implemented) (B) entry into a consulting agreement in the
ordinary course of business, and (C) providing severance to terminated employees
as consideration for a release of claims, which severance amounts in no instance
shall exceed four weeks of the terminated employee’s salary, (4) except as
expressly contemplated by this Agreement, amend, modify, or terminate any
employment agreement or AST Employee Plan, other than in connection with
terminating the employment of an employee in the ordinary course of business,
consistent with past practices; (5) except as expressly contemplated by this
Agreement, terminate or modify the terms of employment of any natural person set
forth in Schedule 7.1(h); or (6) except in the ordinary course of business,
consistent with past practice, make any change in the rate of compensation,
commission, bonus, benefits, or other direct or indirect remuneration payable to
or in respect of AST’s employees or consultants;
          (i) With respect to AST, the business of AST, or any of AST’s
properties or assets, not (1) release any claims or waive any rights, except in
the ordinary course of business, consistent with past practices; or (2) settle
or compromise any litigation, action, proceeding, or claim involving any
liability for money damages or any restrictions upon any of its operations or
that may be precedential with respect to other litigations, actions,
proceedings, or claims that may involve such damages or restrictions;
          (j) Not change accounting principles, policies, practices, or related
methodologies, except as required by GAAP, or change any of its methods of
reporting income and deductions for federal income tax purposes, except as
required by changes in Applicable Law;
          (k) Not close any offices at which AST’s business is conducted or open
any new offices; and
          (l) Not: (1) make, other than in the ordinary course of business
consistent with past practice, or change any Tax election, change an annual
accounting period, or adopt or change any accounting method with respect to
Taxes; or (2) file any amended Tax Return, enter into any closing agreement,
settle or compromise any proceeding with respect to any Tax claim or assessment
relating to AST, surrender any right to claim a refund of Taxes, or consent to
any extension or waiver of the limitation period applicable to any Tax claim or
assessment relating to AST.

35



--------------------------------------------------------------------------------



 



     7.2 Preservation of Business and Assets. Until Closing:
          (a) Each Seller, Karfunkel, and AST shall use their respective
commercially reasonable efforts to: (1) preserve the current business of AST;
(2) maintain the present Clients of AST on terms substantially equivalent to the
terms of the existing agreements between those Clients and AST in effect on the
date hereof; and (3) preserve the goodwill and reputation of AST.
          (b) AST shall not change the fundamental nature or characteristics of
its business from the business conducted as of the date hereof.
     7.3 Standstill. AST and Sellers jointly and severally agree that, without
WT’s prior written consent, the interests of, and the number of shares of Stock
owned by, each Seller in AST as of the date hereof (as set forth in
Section 4.4(a) of the Seller Disclosure Schedule) shall not be altered or
changed.
     7.4 Directors’ and Officers’ Insurance. Prior to the Closing Date, Sellers
shall (a) at their expense purchase “tail” directors’ and officers’ insurance
with coverage at least equal in scope and amount to those in effect for Capital
Trust Company of Delaware on February 10, 2006, and continuing for a term ending
on February 10, 2012, and (b) at AST’s expense purchase “tail” directors’ and
officers’ insurance with coverage equal in scope and amount to those in effect
for AST Capital Trust Company on February 10, 2007, to be effective beginning on
the Closing Date and continuing for a term ending three years thereafter.
     7.5 Qualification in Maryland. AST shall use commercially reasonable
efforts to qualify as a foreign fiduciary in Maryland as promptly as
practicable.
ARTICLE 8
COVENANTS OF SELLERS, KARFUNKEL, AST, AND WT
     8.1 Non-Solicitation.
          (a) From the date of this Agreement to the earlier of the termination
of this Agreement and the Closing, none of any Seller, Karfunkel, or AST, shall
(and shall cause their respective (as applicable) directors, officers,
employees, representatives, and agents not to), directly or indirectly:
               (1) Solicit, encourage, or entertain inquiries or proposals for,
               (2) Initiate or participate in discussions or negotiations with
any Person concerning,
               (3) Enter into any agreement or arrangement with respect to, or
               (4) Provide any Person with non-public information in connection
with,

36



--------------------------------------------------------------------------------



 



an acquisition of some or all of the Stock or AST’s properties or assets, an
acquisition of an equity interest in AST (including from any Seller), or a
merger or business combination involving AST, except as contemplated by this
Agreement (an “Acquisition Proposal”).
          (b) From the date of this Agreement to the earlier of the termination
of this Agreement and the Closing, each Seller, Karfunkel, and AST shall notify
WT promptly, and in any event within one business day, if:
               (1) They receive (or any of their respective (as applicable)
directors, officers, employees, representatives, or agent receives) an
Acquisition Proposal (including the terms of any such Acquisition Proposal);
               (2) A Person requests information from them (or any of their
respective (as applicable) directors, officers, employees, representatives, or
agents) relating to an actual or potential Acquisition Proposal; or
               (3) A Person seeks to initiate negotiations or discussions
reasonably likely to result in an Acquisition Proposal.
          (c) Each Seller, Karfunkel, and AST shall (and shall ensure that their
respective (as applicable) directors, officers, employees, representatives and
agents shall) immediately end any activities (including discussions or
negotiations with any Persons) conducted before the date of this Agreement with
respect to an Acquisition Proposal and use all commercially reasonable efforts
to have these Persons promptly return all materials that any Seller, Karfunkel,
or AST (or any of their respective (as applicable) directors, officers,
employees, representatives, or agents) gave them.
          (d) None of any Seller, Karfunkel, or AST shall (and shall ensure that
their respective (as applicable) directors, officers, employees,
representatives, and agents shall not) amend, waive, or terminate, or otherwise
release a Person from, a standstill, confidentiality, or similar agreement
relating to AST or its business.
     8.2 Notification. From the date of this Agreement to the Closing, each
Seller, Karfunkel, and AST shall promptly notify WT in writing of any fact,
condition, event, or occurrence within any such Person’s Knowledge (or to the
Knowledge of AST) that (1) causes or constitutes a breach of any covenant of any
such Person under this Agreement or that makes satisfaction of the conditions in
Section 11.1, 11.2, 11.3, 11.4, 11.6, or 11.7 impossible or unlikely; (2) causes
or constitutes a breach of any of such Person’s representations or warranties
made as of the date of this Agreement or that would cause or constitute such a
breach had such representation or warranty been made as of the time of
occurrence or discovery of such fact, condition, event, or occurrence; or
(3) has or could reasonably be expected to have a Material Adverse Effect. No
such notification shall be deemed to have modified the representations,
warranties, or covenants of a Party for purposes of determining (a) whether the
conditions in Section 11.1, 11.2, 11.3, 11.4, 11.6, or 11.7 hereof have been
satisfied, (b) whether any of the WT Indemnitees is entitled to any
indemnification under Section 13.1, or (c) whether this Agreement may be
terminated by WT pursuant to Section 14.1(d).

37



--------------------------------------------------------------------------------



 



     8.3 Access and Information. From the date of this Agreement to the Closing,
upon reasonable advance notice (a) each Seller, Karfunkel and AST shall give WT
and its Affiliates and their respective accountants, counsel, and other
representatives full access during normal business hours to AST’s offices,
properties, books, contracts, commitments, reports, records, and personnel, and
give them, or give them access to, the documents, financial data, records, and
information with respect to AST and its business as WT from time to time
reasonably requests, and (b) solely as it relates to AST and its business or the
Original Trust Business, each Seller and Karfunkel shall cause ASTT to give WT
and its Affiliates and their respective accountants, counsel, and other
representatives access during normal business hours, to the documents, financial
data, records, information and personnel of ASTT as WT from time to time
reasonably requests.
     8.4 Further Actions.
          (a) Each Party shall, as promptly as practicable, use all commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper, or advisable to fulfill their
obligations under this Agreement and to consummate and make effective the
Transactions.
          (b) The Parties shall, as promptly as practicable:
               (1) Make, or cause to be made, the filings and submissions that
they are required to make under Applicable Law to consummate the Transactions,
and give reasonable undertakings required in connection with those;
               (2) Use all commercially reasonable efforts to obtain, or cause
to be obtained, the Governmental Approvals needed to consummate the Transactions
(including, without limitation, in accordance with Section 10.1); and
          (c) Each Seller, Karfunkel and AST shall, as promptly as practicable,
use all commercially reasonable efforts to obtain, or cause to be obtained, the
Consent of Clients and all other third parties needed to consummate the
Transactions, in accordance with Section 11.3.
          (d) None of any Seller, Karfunkel, or AST shall take any action that
would cause any of the representations or warranties in Article 4 or Article 5
to become untrue or result in any of the conditions to the Closing set forth in
Article 11 not being satisfied.
          (e) WT shall not take any action that would cause any of the
representations or warranties in Article 6 to become untrue or result in any
conditions to the Closing set forth in Article 12 not being satisfied.
     8.5 Further Assurances. Following the Closing Date, each Party shall from
time to time execute and deliver such additional documents and take such other
actions as another Party reasonably requests to confirm the rights and
obligations in this Agreement and render the Transactions effective.

38



--------------------------------------------------------------------------------



 



     8.6 Non-Competition.
          (a) For a period of three years after Closing (the “Restricted
Period”), none of any Seller or Karfunkel (each, a “Restricted Party”) shall,
within the United States (the “Restricted Area”), directly or indirectly,
(1) provide any Services; (2) induce or attempt to induce any employee of AST
(or (A) any successor to AST or (B) any Person to which the business of AST is
transferred) employed by AST at or within one year prior to Closing to leave his
or her employment with AST (or (A) any successor to AST or (B) any Person to
which the business of AST is transferred); (3) employ or attempt to employ, or
assist anyone in employing any employee of AST (or (A) any successor to AST or
(B) any Person to which the business of AST is transferred) employed by AST at
or within one year prior to Closing in connection with the provision of any
Services; or (4) solicit or accept business from any Client of AST (or (i) any
successor to AST or (B) any Person to which the business of AST is transferred)
for any type of Services provided by AST prior to Closing. For purposes of this
Section 8.6(a), “Services” shall not include services as described in
Section 8.6(a) of the Seller Disclosure Schedule and as an indenture trustee,
dividend reinvestment plan administrator, direct purchase programs, employee
stock plan administration (including stock option, employee stock purchase, and
restricted stock plans), stock transfer agent and registrar, escrow agent,
paying agent, and distribution and exchange agent.
          (b) Each Restricted Party hereby agrees and acknowledges that: (1) the
restrictions set forth in Section 8.6(a), including the Restricted Area and
Restricted Period, (A) are made in connection with the sale of all of the Stock,
including the goodwill of AST’s business; (B) are reasonable as to time, scope,
and geography, in light of the facts as they exist today; (C) are reasonable and
necessary in order to protect the legitimate interests of WT; (D) do not, and
will not, impose undue hardship on such Restricted Party; (E) do not, and will
not, prevent any such Restricted Party that is an individual from earning a
living; and (F) are not injurious to the public; and (2) WT would not have
entered into this Agreement in the absence of the restrictions set forth in
Section 8.6(a).
          (c) If any restriction contained in Section 8.6(a) is found by any
court of competent jurisdiction or arbitrator to be unreasonable, illegal,
invalid, or unenforceable because it is too broad (or otherwise), then such
restriction shall nevertheless remain effective but shall be considered amended
to have the broadest terms which such court or arbitrator may find reasonable,
legal, valid, and enforceable.
          (d) Each Restricted Party shall cause ASTT and its Subsidiaries to
abide by and comply with the provisions of this Section 8.6.
     8.7 Specific Performance. Each Restricted Party acknowledges that it is
fair and reasonable that such Restricted Party makes the covenants set forth in
Section 8.6, and has done so with the benefit of the advice of counsel. In
addition, each Restricted Party hereby agrees and acknowledges that any breach
or attempted breach by such Restricted Party of the provisions of Section 8.6
will cause irreparable injury and harm to WT and its Affiliates (which,
post-Closing, shall include AST), for which monetary damages will not be an
adequate remedy. Accordingly, each of WT and its Affiliates (which,
post-Closing, shall include AST) shall be entitled to apply for and obtain
injunctive relief (temporary, preliminary, and permanent) to restrain the breach
or

39



--------------------------------------------------------------------------------



 



threatened breach of, or otherwise to specifically enforce, any provision of
Section 8.6, without the requirement to post a bond or provide other security.
Nothing herein shall be construed as a limitation or waiver of any other right
or remedy that may be available to WT or its Affiliates (which, post-Closing,
shall include AST) for that breach or threatened breach. For emergency relief
(including temporary and preliminary injunctive relief), an application may be
made in any court of competent jurisdiction.
     8.8 Non-Disparagement. None of any Seller or Karfunkel shall make any
disparaging, uncomplimentary, false, or misleading statement or remark about, or
impair, or attempt to impair, the reputation of, AST, WT, or any of their
respective Affiliates, businesses, divisions, services, directors, officers, or
employees, and none of WT or any of its Affiliates shall make any disparaging,
uncomplimentary, false, or misleading statement or remark about, or impair, or
attempt to impair, the reputation of, any Seller or Karfunkel. Nothing in this
Section 8.8 shall limit the rights of any Party under Article 13 hereof.
     8.9 Tax Returns. Sellers shall, at Sellers’ expense, prepare, file, and pay
or cause to be paid any amounts owed with respect to any Tax Returns due to be
filed by AST after the Closing Date but relating to taxable periods ending on or
before December 31, 2006. Sellers shall, (a) at AST’s expense, prepare and file
and (b) at Sellers’ expense, pay or cause to be paid any amounts owed with
respect to any Tax Returns due to be filed by AST after the Closing Date but
relating to taxable periods beginning on or after January 1, 2007 and ending on
or before the Closing Date, including, without limitation, AST’s final S
corporation Tax Return, which shall include the gains reported as a result of
the Election; provided, however, that Sellers shall not be required to pay or
cause to be paid any amounts owed with respect to any such Tax Returns to the
extent that any such amounts (x) were fully and properly accrued and identified
by AST in the Financial Statements and/or the Interim Financial Statements or
(y) relate to wage taxes or franchise taxes of AST incurred in the ordinary
course of its business during the period from the date of the Interim Financial
Statements through the Closing Date and that become due and payable by AST after
the Closing Date. WT shall provide, and shall cause AST to provide, Sellers with
such assistance, information, and cooperation as Sellers may reasonably request
in connection with the Tax Returns described in the preceding sentence. Sellers
shall permit WT to review and comment on each such Tax Return prior to filing
and shall consider WT’s comments in good faith. To the extent permitted by
applicable law, Sellers shall include any income, gain, loss, deduction or other
tax items for such periods on their Tax Returns in a manner consistent with the
Schedule K-1s prepared by Sellers for such periods. Notwithstanding anything
herein to the contrary in this Section 8.9, Tax Returns for which AST is
responsible after the Closing Date as part of its Services shall continue to be
the responsibility of AST, and Sellers shall have no obligations under this
Section 8.9 with respect to such Tax Returns.
     8.10 ERISA Plans. Within seven (7) days after the date hereof, Sellers,
Karfunkel, and AST shall deliver to WT a true and complete list, as of
December 31, 2007, of the names of all clients of AST which are ERISA Plans,
including the names of all ERISA Plans investing in an entity that is an ERISA
Plan described in Section 4.19(m)(1)(iii) (an “ERISA Entity”), and shall
supplement that list as soon as practicable following the date hereof to include
all ERISA Plans that become clients or investors in an ERISA Entity after
December 31, 2007. Between the date hereof and the Closing Date, the parties
shall use all commercially reasonable efforts to identify any transaction or
relationship between AST, WT, or any of their respective Affiliates, on the

40



--------------------------------------------------------------------------------



 



one hand, and any ERISA Plan, on the other, and any services provided by AST,
WT, or any of their respective Affiliates to any ERISA Plan, that the parties
reasonably anticipate may involve a Prohibited Transaction following the Closing
Date as a result of the Transactions. Sellers, Karfunkel, and AST shall provide
WT with such assistance, information, and cooperation as WT may reasonably
request to ensure that, following the Closing Date, no such Prohibited
Transaction shall occur or that the conditions of any applicable statutory,
regulatory, or administrative exemption are satisfied.
ARTICLE 9
COVENANTS OF WT
     9.1 Benefit Plans.
          (a) Following the Closing Date, continuing employees of AST
(“Continuing Employees”) shall be eligible to participate in those benefit plans
and programs maintained for similarly situated employees of WT, on terms that
are no less favorable in the aggregate as those provided to similarly situated
employees of WT. Notwithstanding the foregoing, at the option of WT, WT may have
Continuing Employees continue to participate in some or all of the AST Employee
Plans in lieu of comparable WT benefits or programs; provided that Continuing
Employees are eligible for benefit plans and programs that, taken together,
shall be no less favorable in the aggregate than those benefit plans and
programs available to similarly situated employees of WT. In the case of WT
benefit plans and programs, each Continuing Employee shall be given credit, for
purposes of any service requirements for participation or vesting, for his or
her period of service with AST credited under a similar plan prior to the
Closing Date, subject to appropriate break in service rules, except (1) with
respect to any pension plan, and (2) to the extent such credit would result in a
duplication of benefits as reasonably determined by WT. Each Continuing Employee
shall, with respect to any WT plans or programs which have co-payment,
deductible, or other co-insurance features and in which such Continuing Employee
is eligible to participate, receive credit for any amounts such individual has
paid to date in the plan year of the Closing Date under comparable plans or
programs maintained by AST prior to the Closing Date.
          (b) As of the Closing Date, WT shall maintain a cafeteria plan
pursuant to Section 125 of the Code that offers health and dependent care
flexible spending accounts through pre-tax salary reductions (the “WT Flex
Plan”). At the option of WT, WT shall either (1) assume from AST all of its
obligations with respect to the medical care and dependent care flexible
spending accounts (the “Transferred Flexible Spending Accounts”) of Continuing
Employees under AST’s existing flexible spending account plan (the “AST Flex
Plan”), including AST’s obligation to reimburse eligible expenses incurred by
participants in the AST Flex Plan but not paid prior to the Closing Date,
whether or not claims for reimbursement of such expenses have been submitted to
AST prior to the Closing Date, or (2) permit Continuing Employees who have
elected to participate in the medical care and/or dependent care flexible
spending account features of the AST Flex Plan to continue to participate in the
AST Flex Plan. In the case of clause (b)(1), the remainder of this Section 9.1
(b) shall apply. WT shall cover all Continuing Employees who have elected to
participate in the medical care and/or dependent care flexible spending account
features of the AST Flex Plan under the WT Flex Plan

41



--------------------------------------------------------------------------------



 



immediately after the Closing Date. WT shall cause the WT Flex Plan to provide
that all coverage elections of such Continuing Employees with respect to the
Transferred Flexible Spending Accounts shall be carried over to the WT Flex Plan
and shall remain in effect immediately after the Closing Date, and that the WT
Flex Plan will reimburse such Continuing Employees for eligible medical and
dependent care expenses incurred by such Continuing Employees at any time during
the AST Flex Plan year (including claims incurred before the Closing Date) up to
the amount of such AST Employee’s elections and reduced by amounts previously
reimbursed by AST, except to the extent otherwise permitted by applicable law.
As soon as reasonably practicable after the Closing Date, Sellers shall
determine the Aggregate Balance (as defined below) of the Transferred Flexible
Spending Accounts and notify WT of the amount of the Aggregate Balance in
writing. For purposes of this Section 9.1(b), the term “Aggregate Balance”
means, as of the Closing Date, the aggregate amount of contributions that have
been made to the Transferred Flexible Spending Accounts by Continuing Employees
for the plan year in which the Closing Date occurs minus the aggregate amount of
reimbursements that have been made from the Transferred Flexible Spending
Accounts to Continuing Employees for the plan year in which the Closing Date
occurs. If the Aggregate Balance is a negative amount, WT shall pay that
negative amount to Sellers as soon as practicable following WT’s receipt of the
written notice thereof. If the Aggregate Balance is a positive amount, Sellers
shall jointly and severally pay such positive amount to WT as soon as
practicable following Sellers’ delivery to WT of the written notice thereof.
Sellers and Karfunkel shall use their reasonable best efforts before and after
Closing to insure that the funds and records relating to the Transferred
Flexible Spending Accounts are transferred to WT in a timely manner.
ARTICLE 10
COVENANTS OF THE PARTIES
     10.1 Regulatory Authorizations.
          (a) WT shall, at its sole expense, timely and promptly make all
filings required to be made by it with any Governmental Authority with respect
to the consummation of the Transactions (including, without limitation, filings
with the Federal Deposit Insurance Corporation, the Federal Reserve Bank of
Philadelphia, the Office of Thrift Supervision, the Delaware Bank Commissioner,
and the Arizona Banking Department). In furtherance of, and without limiting,
the foregoing, WT shall (1) promptly make all filings required under the HSR
Act, (2) timely and promptly provide any additional information or documentation
requested by the FTC, the Antitrust Division, or any other Governmental
Authority in connection with a second request or otherwise, and (3) furnish to
AST such information and assistance as AST may reasonably request in connection
with its preparation of necessary filings or submissions to the FTC, the
Antitrust Division, or any other Governmental Authority. WT shall furnish to
Sellers and AST such information and assistance they may reasonably request in
connection with the preparation by them of necessary filings or submissions to
any Governmental Authority. WT shall promptly supply AST with copies of all
non-confidential correspondence, filings, or communications (or memoranda
summarizing the substance thereof) between WT or its counsel and any
Governmental Authority with respect to this Agreement and the Transactions.

42



--------------------------------------------------------------------------------



 



          (b) Sellers, Karfunkel, and AST shall cause AST, at Sellers’,
Karfunkel’s, and AST’s sole expense, to timely and promptly make all filings
required to be made by any Seller, Karfunkel, or AST or its associated Persons
with any Governmental Authority with respect to the consummation of the
Transactions. In furtherance of, and without limiting, the foregoing, AST shall
(1) promptly make all filings required under the HSR Act, (2) timely and
promptly provide any additional information or documentation requested by the
FTC, the Antitrust Division, or any other Governmental Authority in connection
with a second request or otherwise, and (3) furnish to WT such information and
assistance as WT may reasonably request in connection with its preparation of
necessary filings or submissions to the FTC, the Antitrust Division, or any
other Governmental Authority. Each Seller, Karfunkel, and AST shall furnish to
WT such information and assistance as WT may reasonably request in connection
with WT’s preparation of necessary filings or submissions to any Governmental
Authority. AST shall promptly supply WT with copies of all non-confidential
correspondence, filings, or communications (or memoranda summarizing the
substance thereof) between any Seller, Karfunkel, AST, or their respective
counsel and any Governmental Authority with respect to this Agreement and the
Transactions.
     10.2 Confidentiality.
          (a) Each Party (each, a “Receiving Party”) shall, on behalf of itself
and its Affiliates, directors, officers, employees, agents, and other
representatives, keep confidential any and all information and data of a
proprietary or confidential nature with respect to any other party (a
“Disclosing Party”) in the Receiving Party’s possession or that it receives as a
result of any investigation made in connection with this Agreement, other than
information that is or becomes generally available to the public other than as a
result of disclosure by the Receiving Party in violation of this Agreement.
Notwithstanding the preceding sentence, each Party shall be free to disclose any
such information or data (1) to the extent required by Applicable Law and
(2) during the course of or in connection with any litigation or other
proceeding based upon or in connection with the subject matter of this
Agreement; provided that, prior to disclosing any such information in connection
with (1) or (2) above, the Receiving Party shall, to the extent permitted by
law, give the other Parties prompt written notice of this proposed disclosure so
that any of them can seek a protective order.
          (b) Each Receiving Party acknowledges that any breach or attempted
breach by that Party of the provisions of Section 10.2(a) will cause irreparable
harm to the Disclosing Party, for which monetary damages will not be an adequate
remedy. Accordingly, each Disclosing Party shall be entitled to apply for and
obtain injunctive relief (temporary, preliminary, and permanent) to restrain the
breach or threatened breach by a Receiving Party of, or otherwise to
specifically enforce, any provision of Section 10.2(a), without the requirement
to post a bond or provide other security. Nothing herein shall be construed as a
limitation or waiver of any other right or remedy that may be available to the
Disclosing Party for that breach or threatened breach. For emergency relief
(including temporary and preliminary injunctive relief), an application may be
made in any court of competent jurisdiction. Each Receiving Party further agrees
that the subject matter and duration of the restrictions covered in
Section 10.2(a) are reasonable in light of the facts as they exist today.

43



--------------------------------------------------------------------------------



 



     10.3 Press Releases. Before the Closing, the Parties shall not (and shall
ensure that their Affiliates, directors, officers, employees, agents, and other
representatives do not) issue a press release or any other public written
statement or disseminate any public communication through any form of media
(including radio, television, or electronic media) about this Agreement or the
Transactions, except (a) in the case of WT, with AST’s consent, which shall not
be unreasonably withheld, (b) in the case of any Seller, Karfunkel, or AST, with
WT’s consent, which shall not be unreasonably withheld, or (c) in each case, as
required by Applicable Law.
     10.4 338(h)(10) Election. WT and AST hereby agree, and Sellers hereby
consent that, at WT’s option, an election under Section 338(h)(10) of the Code
and any corresponding provision of state or local law may be made in connection
with the transfer of the Stock provided for in this Agreement. Such option must
be exercised by written notice provided to the Sellers within 90 days of the
Closing. In the absence of such an exercise, no election under Section 338 of
the Code or any similar or corresponding provision of state or local law may be
made with respect to the transfer of the Stock provided for in this Agreement.
If WT exercises its option to make an election under Section 338(h)(10) of the
Code, WT, Sellers, and AST further agree as follows:
          (a) If WT timely exercises such option to make a Section 338(h)(10)
election, then WT, Sellers, and AST jointly shall promptly make an election
pursuant to the provisions of Section 338(h)(10) of the Code (the “Election”)
with respect to the purchase and sale of the Stock hereunder. WT and Sellers
shall complete and execute Form 8023 at Closing and WT, Sellers, and AST shall
treat the Election consistently.
          (b) If WT exercises such option to make a Section 338(h)(10) election,
WT, Sellers, and AST, shall cooperate and cause their respective Affiliates to
cooperate with the others in preparing, executing, and filing any Tax forms and
other documents required under Section 338(h)(10) of the Code and other
Applicable Law so that the Election will be made in a proper and timely manner.
That cooperation shall include providing all information and records necessary
in connection with those Tax forms.
          (c) At Closing, WT shall provide a calculation and allocation of the
“adjusted deemed sale price” (as such term is defined for purposes of
Section 338 of the Code) among the assets of AST to Sellers. If any Seller
provides WT with written notice disputing such calculation or allocation within
30 days after Closing, the parties shall work together in good faith until the
60th day after Closing to agree upon the calculation and allocation. If no
agreement is reached by such date, and if WT has exercised its option pursuant
to this Section 10.4, then the dispute shall be referred to an independent
accountant of national standing reasonably acceptable to WT and Sellers (the
“Independent Expert”) for resolution. The Independent Expert will be directed to
render a determination within 30 days of its retention and WT, AST, and Sellers
shall each cooperate with the Independent Expert during its engagement. The
costs of the Independent Expert shall be borne equally by Sellers and WT.
Sellers and WT agree, if WT exercises its option pursuant to this Section 10.4,
to report for Tax purposes in a manner consistent with the allocation determined
under this Section 10.4.
          (d) To the extent permitted by state and local laws, WT may make an
election

44



--------------------------------------------------------------------------------



 



under those laws corresponding to Section 338(h)(10) of the Code and the
principles and procedures of Sections 10.4(a), (b), and (c) above shall also
apply with respect to elections filed for those purposes and to forms and
related documents to be filed pursuant thereto.
          (e) Sellers shall pay any Taxes imposed on Sellers attributable to the
making of the Election, and shall have indemnification obligations in connection
with the Election to the extent provided for in Article 13 hereof.
ARTICLE 11
CONDITIONS PRECEDENT TO WT’S OBLIGATIONS
     The obligations of WT to consummate the Transactions are subject to the
satisfaction at Closing or, where appropriate, before the Closing Date, of the
following conditions, except to the extent WT waives any such condition in
writing on or before the Closing Date:
     11.1 No Litigation; No Opposition. No judgment, injunction, order, or
decree enjoining or prohibiting any of WT, any Seller, Karfunkel, AST, or other
party to any Transaction Document from consummating the Transactions or from
engaging in any activity related to the Transactions shall have been entered. No
suit, action, claim, proceeding, or investigation shall be pending or threatened
before or by any court or Governmental Authority seeking to restrain or
prohibit, or seeking damages or other relief in connection with, the execution
and delivery of this Agreement or any other Transaction Document or the
consummation of the Transactions.
     11.2 Representations and Warranties Sellers and Karfunkel.
          (a) Each of the representations and warranties of the Sellers and
Karfunkel in Article 4 shall be true and correct at and as of the Closing Date
as if made at and as of the Closing Date, except (1) to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties shall have been true and correct as of
such earlier date, and (2) for breaches of such representations and warranties
the circumstances giving rise to which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect on AST.
          (b) Each of the representations and warranties of the Sellers and
Karfunkel in Article 5 that is qualified by materiality shall be true and
correct at and as of the Closing Date as if made at and as of the Closing Date
and each of the representations and warranties that is not so qualified shall be
true and correct in all material respects at and as of the Closing Date as if
made at and as of the Closing Date, except to the extent that such
representations and warranties refer specifically to an earlier date, in which
case such representations and warranties qualified by materiality shall have
been true and correct as of such earlier date and such representations and
warranties not so qualified shall be true and correct in all material respects
at such earlier date.
          (c) Each Seller and Karfunkel shall have delivered to WT a
certificate, dated the Closing Date, certifying the matters in Sections 11.2(a)
and (b).

45



--------------------------------------------------------------------------------



 



     11.3 Annualized Revenue. The Annualized Revenue shall equal no less than
$25,421,415. AST shall have delivered to WT a certificate, dated the Closing
Date, certifying the amount of such Annualized Revenue.
     11.4 Other Approvals. All actions and approvals, consents, or waivers by or
in respect of, or filings with, any Governmental Authority (including, without
limitation, all Governmental Approvals) required to be taken, made, or obtained
by, any Seller, Karfunkel, or AST in connection with the consummation of the
Transactions, or to permit the consummation of the Transactions so that AST
shall be able to continue to carry on after the Closing Date the business
conducted by AST immediately prior to Closing, shall have been taken, made, or
obtained. AST shall have obtained a waiver of any breach or default that would
arise (without regard to any applicable notice requirement or grace period)
under any of the Contracts with any Person set forth in Schedule 11.4 by reason
of the consummation of the Transactions. AST shall have delivered to WT a
certificate, dated the Closing Date, certifying the matters in this
Section 11.4.
     11.5 Hart-Scott-Rodino. All filings required under the HSR Act shall have
been completed and all applicable time limitations under the HSR Act shall have
expired or been terminated without a request for further information by the
relevant federal authorities under the HSR Act, or, in the event of such a
request for further information, the expiration of all applicable time
limitations under the HSR Act shall have occurred without the objection of those
federal authorities.
     11.6 Capitalization. Sellers shall be the only stockholders of AST, and
their respective interests in AST, and the number of shares of Stock owned by
each of them, shall be as set forth in Section 4.4(a) of the Seller Disclosure
Schedule. AST shall have delivered to WT a certificate, dated the Closing Date,
with respect to the foregoing.
     11.7 Performance; Deliveries. Each Seller, Karfunkel, and AST shall have
duly performed in all material respects all obligations, covenants, and
agreements required to be performed by he, she, or it under this Agreement and
the other Transaction Documents to which he, she, or it is a party at or prior
to the Closing Date. AST shall have executed, where applicable, and delivered to
WT (or shall have caused to be executed and delivered to WT by the appropriate
person) the following:
          (a) A certificate of the Secretary of AST that AST has duly performed
in all material respects all obligations, covenants, and agreements required to
be performed it under this Agreement and the other Transaction Documents to
which it is a party at or prior to the Closing Date;
          (b) The certificate or certificates contemplated by this Section 11.7
and Sections 11.2, 11.3, 11.4, 11.6, 11.9, 11.10, 11.11, and 11.17;
          (c) Certified copies of resolutions of the board of directors of AST
authorizing the Transactions and the execution of each Transaction Document to
which AST is a party;
          (d) The certificate of incorporation (certified as of a recent date by
the Secretary of State of Delaware) and bylaws of AST;

46



--------------------------------------------------------------------------------



 



          (e) Certificates of the Secretary of AST certifying that the
resolutions, certificates of incorporation, and bylaws referred to in
Sections 11.7(c) and 11.7(d) above are in full force and effect and have not
been amended or modified, and that the officers of AST are those persons named
in the certificates;
          (f) (1) A certificate issued by the Secretary of State or other
appropriate Governmental Authority in each jurisdiction listed in
Schedule 11.7(f)(1) certifying that AST is qualified as a foreign corporation
under the name “AST Capital Trust Company of Delaware” and is in good standing
in that jurisdiction as of the most recent practicable date (other than the
State of Washington with respect to good standing) and (2) a certificate issued
by the appropriate Governmental Authority in each jurisdiction listed in
Schedule 11.7(f)(2) certifying that AST is licensed, registered, and/or
qualified to provide trust or fiduciary services under the name “AST Capital
Trust Company of Delaware” (provided that no such certificate shall be required
from any such Governmental Authority if such Governmental Authority does not
have certificates evidencing that a Person is licensed, registered, and/or
qualified to provided trust or fiduciary services);
          (g) The written resignation of each director of AST, effective as of
immediately prior to the Closing;
          (h) A schedule listing each of AST’s Aged Accounts Receivable and the
amounts thereof as of the date that is three (3) Business Days prior to the
Closing Date;
          (i) An opinion from Morgan Lewis & Bockius LLP, legal counsel to AST,
in the form of Exhibit E;
          (j) An opinion from Paul, Weiss, Rifkind, Wharton & Garrison LLP,
legal counsel to the Trust, or other legal counsel reasonably satisfactory to
WT, in the substance of Exhibit F and in form reasonably satisfactory to WT;
          (k) The stock certificate(s) of each Seller, representing all of such
Seller’s shares of Stock, together with an endorsement thereof duly executed;
          (l) The Election, duly executed by Sellers; and
          (m) True and correct copies of each other Transaction Document.
     11.8 Employment Agreements.
          (a) The existing employment agreements or arrangements between AST and
each of the individuals listed on Schedule 11.8(a) attached hereto shall have
been terminated, AST shall have provided WT a certificate to that effect, the
Employment Agreement shall remain in full force and effect, Tschider shall
remain, or otherwise be, employed by AST, and there shall be no breach, or
anticipated breach, of the Employment Agreement by Tschider.
          (b) Either the existing employment agreements or arrangements between
AST and each of the individuals listed on Schedule 11.8(b) attached hereto shall
have been amended and modified in accordance with Exhibits G-1, G-2, and G-3,
respectively, or the employment

47



--------------------------------------------------------------------------------



 



of any such employee who has not executed such applicable amendment and
modification shall have been terminated, and AST shall have provided WT a
certificate to that effect.
     11.9 No Material Adverse Effect. Since the date of this Agreement, no event
or condition, individually or in the aggregate, shall have had a Material
Adverse Effect on AST. AST shall have delivered to WT a certificate, dated the
Closing Date, with respect to the foregoing.
     11.10 No Liens. Any and all Liens on the Stock shall be released in full,
any and all Liens on the properties and assets of AST, other than Permitted
Liens, shall be released in full, and AST’s Secretary shall have delivered to WT
a certificate, dated the Closing Date, to this effect with respect to the assets
of AST. AST shall have delivered to WT UCC-3 termination statements terminating
all UCC-1 financing statements filed against any properties or assets of AST.
     11.11 Satisfaction of Loans; No Indebtedness.
          (a) All loans made by AST and advances payable by AST to any Person
shall have been paid in full.
          (b) All loans to any employee of AST shall have been satisfied.
          (c) AST shall have no outstanding Indebtedness, other than the capital
leases set forth on Section 11.11(c) of the Sellers’ Disclosure Schedule.
AST shall have delivered to WT a certificate, dated the Closing Date, certifying
the matters in this Section 11.11.
     11.12 Financial Statements. AST shall have provided WT an unaudited balance
sheet, income statement, and statement of cash flows of AST for the period from
the date of the Financial Statements through (a) the month-end preceding Closing
if the Closing occurs after the tenth 10th calendar day in a month or (b) the
prior month-end preceding the Closing if the Closing occurs during the first ten
(10) calendar days of the month prepared in accordance with GAAP applied on a
consistent basis (as the same may be adjusted in accordance with the following
sentence) (the “Interim Financial Statements”). Notwithstanding anything to the
contrary herein, the Interim Financial Statements shall reflect adjustments
requested by WT so that the Interim Financial Statements are in accordance with
GAAP. Except as contemplated by Section 4.12(e) hereof, AST shall not make any
additional representation or warranty regarding the Interim Financial
Statements. In addition, if AST makes any adjustments to the Interim Financial
Statements at the request of WT, then the effect of such adjustments shall be
disregarded and not taken into account for purposes of determining (x) whether
or not there has been a breach of Section 4.12 of this Agreement (other than
Section 4.12(e)), (y) the satisfaction of any condition set forth in this
Article 11, or (z) the amount, if any, of any Loss under Article 13 of this
Agreement.
     11.13 Affidavits; Form 8023. Each Seller shall have executed and delivered
to WT (a) a certification of non-foreign status for purposes of Treasury
Regulations Section 1.1445-2(b)(2) in form and substance reasonably satisfactory
to WT and (b) a Form 8023.

48



--------------------------------------------------------------------------------



 



     11.14 Releases. Each Seller, Karfunkel, and ASTT shall have executed and
delivered to WT the Releases.
     11.15 Tail Insurance Coverage. Sellers shall have purchased the “tail”
insurance coverage contemplated by Section 7.4 hereof, such insurance coverage
shall be in effect, and Sellers shall have provided WT with evidence of all such
insurance coverage.
     11.16 Indemnification Agreements. The indemnification agreements dated as
of January 4, 2007 between AST and each of Karfunkel, George Karfunkel, Jay
Miller, Tschider, and Barry Zyskind shall have been terminated, and AST shall
have provided WT a certificate to that effect.
     11.17 Bonus Payment. The aggregate dollar amount of the Bonus Payment shall
equal the dollar amount set forth in Amendment No. 1 to Employment Agreement of
even date herewith and as in effect on the date hereof to the Tschider
Employment Agreement. AST’s books and records shall reflect the liability and
corresponding expense associated with the Bonus Payment (including taxes and
other amounts legally required to be withheld in connection with the payment
thereof). Sellers shall have delivered to WT a certificate, dated as of the
Closing Date, with respect to the foregoing.
ARTICLE 12
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS, KARFUNKEL, AST
     The obligations of Sellers, Karfunkel, and AST to consummate the
Transactions are subject to the satisfaction at Closing or prior to the Closing
Date of the following conditions, except to the extent that Sellers, Karfunkel,
or AST, as the case may be, have waived any such condition in writing on or
prior to the Closing Date:
     12.1 No Litigation; No Opposition. No judgment, injunction, order, or
decree enjoining or prohibiting any of WT, any Seller, Karfunkel, AST, or other
party to any Transaction Document from consummating the Transactions or from
engaging in any activity related to the Transactions shall have been entered. No
suit, action, claim, proceeding, or investigation shall be pending or threatened
before or by any court or Governmental Authority seeking to restrain or
prohibit, or seeking material damages or other significant relief in connection
with, the execution and delivery of this Agreement or any other Transaction
Document or the consummation of the Transactions.
     12.2 Representations, Warranties, and Covenants. Each of the
representations and warranties of WT in Article 6 shall be true and correct at
and as of the Closing Date as if made at and as of the Closing Date, except
(a) to the extent that such representations and warranties refer specifically to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date, and (b) for breaches of such
representations and warranties that, individually or in the aggregate, would not
reasonably be expected to have a

49



--------------------------------------------------------------------------------



 



Material Adverse Effect on WT. WT shall have delivered to AST a certificate,
dated the Closing Date, certifying the matters in this Section 12.2.
     12.3 Performance; Deliveries. WT shall have duly performed in all material
respects all obligations, covenants, and agreements required to be performed it
under this Agreement and the other Transaction Documents to which it is a party
at or prior to the Closing Date. WT shall have executed, where applicable, and
delivered to Sellers and AST:
          (a) Certified copies of resolutions of WT’s board of directors
authorizing the execution of this Agreement and each other Transaction Document
to which WT is a party;
          (b) A copy of the charter and current bylaws of WT;
          (c) A certificate of the Secretary of WT certifying that the
resolutions, charters, and bylaws in Sections 12.3(a) and 12.3(b) above are in
full force and effect and have not been amended or modified, and that the
officers of WT are those persons named in the certificate;
          (d) The certificate contemplated by Section 12.2;
          (e) A certificate issued by the Office of Thrift Supervision
certifying that WT is validly existing as of the most recent practicable date;
          (f) The calculation and allocation contemplated by Schedule 10.4(c);
and
          (g) True and correct copies of each other Transaction Document to
which WT is a party.
In addition, at Closing, WT shall have delivered or caused to be delivered the
Closing Payment.
     12.4 Other Approvals. All actions and approvals by or in respect of, or
filings with, any Governmental Authority required to be taken, made, or obtained
by WT to permit the consummation of the Transactions so that AST shall be able
to continue to carry on after the Closing Date the business conducted by AST
immediately prior to Closing shall have been taken, made, or obtained.
     12.5 Hart-Scott-Rodino. All filings required under the HSR Act shall have
been completed and all applicable time limitations under the HSR Act shall have
expired or been terminated without a request for further information by the
relevant federal authorities under the HSR Act, or, in the event of such a
request for further information, the expiration of all applicable time
limitations under the HSR Act shall have occurred without the objection of those
federal authorities.

50



--------------------------------------------------------------------------------



 



ARTICLE 13
INDEMNIFICATION
     13.1 Indemnification by Sellers and Karfunkel. Sellers and Karfunkel shall
jointly and severally defend, indemnify, save, and hold harmless WT and its
Affiliates and their respective shareholders, managers, members, directors,
officers, employees, successors, assigns, agents, advisers, and representatives
(collectively, the “WT Indemnitees”) from and against any and all actions,
suits, claims, proceedings, demands, assessments, obligations, fees, judgments,
costs, losses, liabilities, damages, deficiencies, and expenses (including,
without limitation, interest, penalties, reasonable attorneys’ and accountants’
fees, and all reasonable amounts paid in the investigation, defense, or
settlement of any of the foregoing or in WT or any of its Affiliates asserting
any of their rights under this Agreement) (collectively, “Losses”) incurred in
connection with, arising out of, resulting from, or related to:
          (a) Any breach of any representation or warranty when made or deemed
made by any Seller, Karfunkel, or AST under this Agreement, any other
Transaction Document, or any certificate delivered pursuant to Sections 11.2,
11.3, 11.4, 11.6, 11.7, 11.9, 11.10, 11.11, and 11.17 of this Agreement (without
regard to the qualification set forth in Section 11.2(a)(2));
          (b) Any breach or non-fulfillment of any covenant or obligation of any
Seller, Karfunkel, or AST under this Agreement or any other Transaction
Document;
          (c) Any Loss arising or resulting from, or relating to:
               (1) The business or operations of the entity listed on
Schedule 13(c)(1);
               (2) AST’s not being licensed, registered, qualified to do
business, and/or in good standing in any jurisdiction in which it is so required
to be licensed, registered, qualified to do business, and/or in good standing;
               (3) Any breach by any Seller, Karfunkel, or AST of a
representation or warranty made by any of them in this Agreement that is
limited, in whole or in part, to a period beginning on January 8, 2004
(including the Original Trust Business Period), February 10, 2006, or January 4,
2007, assuming, for purposes of this Section 13.1(c)(3) only, that (A) such date
or dates are deleted and the date “January 30, 2003” is substituted in lieu
thereof, and (B) references to AST include any predecessor of AST or AST as a
successor-in-interest to any entity; and
               (4) The litigation and claims described in Schedule 13.1(c)(4)
(each, an “Existing Litigation,” and collectively, the “Existing Litigation”).
          (d) Any action, suit, claim, or similar proceeding asserted by any
director, officer, or employee of AST arising out of or relating to any claim
for indemnification by a past or present director, officer, or employee under
AST’s certificate of incorporation, bylaws, other governance or organizational
documents, or agreements, with respect to such Person’s service as a director,
officer, or employee of AST prior to the Closing; or

51



--------------------------------------------------------------------------------



 



          (e) Any and all liabilities for Taxes (1) since January 30, 2003 with
respect to any taxable period of AST (or any predecessor of AST or AST as a
successor in interest to any entity) for all taxable periods ending on or before
the Closing Date and with respect to any taxable period that begins on or before
and ends after the Closing Date (a “Straddle Period”), for the portion thereof
ending on the Closing Date (provided, however, that Sellers and Karfunkel shall
not be required to indemnify the WT Indemnitees with respect to claims for
Losses resulting from liabilities for Taxes under this Section 13.1(e)(1) to the
extent that any such liabilities for Taxes (A) were fully and properly accrued
and identified by AST in the Financial Statements and/or the Interim Financial
Statements) or (B) relate to wage taxes or franchise taxes of AST incurred in
the ordinary course of its business during the period from the date of the
Interim Financial Statements through the Closing Date and that become due and
payable by AST after the Closing Date, (2) arising out of the imposition of the
Tax provided for in Section 1374 of the Code or any corresponding provisions of
state, local, or foreign Tax law to AST or any of its Subsidiaries as a result
of the Election (or any comparable election under state or local law) made with
respect to the sale of the Stock provided for herein, it being understood and
agreed, however, that there will be no indemnification by Sellers or Karfunkel
hereunder in respect of the effects of any decrease in the tax basis of any
asset resulting from the Election (or any comparable election under state or
local law), and (3) transfer, sales, recording, or similar Taxes imposed in
respect of the sale, assignment, transfer, conveyance, or delivery of the Stock
provided for herein.
Without limiting the generality of the foregoing, the right of the WT
Indemnitees (or any of them) to indemnification as set forth in this Article 13
shall apply to Losses that arise from claims between the Parties and third party
claims.
     13.2 Indemnification by WT. WT shall defend, indemnify, save, and hold
harmless Sellers and Karfunkel and their respective Affiliates, officers,
directors, employees, shareholders, members, successors, assigns, agents,
advisers, and representatives (collectively, the “Seller Indemnitees”) from and
against any Losses incurred in connection with, resulting from, arising out of,
or related to:
          (a) Any breach of any representation or warranty when made or deemed
made by WT under this Agreement, any other Transaction Document, or any
certificate delivered pursuant to Sections 12.2 and 12.3 of this Agreement; or
          (b) Any breach or non-fulfillment of any covenant or obligation of WT
under this Agreement or any other Transaction Document.
Without limiting the generality of the foregoing, the right of the Seller
Indemnitees (or any of them) to indemnification as set forth in this Article 13
shall apply to Losses that arise from claims between the Parties and third party
claims.
     13.3 Limitation of Liability.
          (a) Sellers and Karfunkel shall not be required to indemnify the WT
Indemnitees with respect to claims for Losses under Section 13.1(a), (b),
(c)(1), (c)(2), or (c)(3):
               (1) unless such claim or series of directly related claims for
which the

52



--------------------------------------------------------------------------------



 



WT Indemnitees are otherwise entitled to indemnification pursuant to
Section 13.1(a), (b), (c)(1), (c)(2), or (c)(3) exceeds Ten Thousand Dollars
($10,000) (the “Minimum Claim Amount”) (it being understood and agreed that
Sellers and Karfunkel shall not be liable for any Losses with respect to any
claim or series of directly related claims in the event that such Losses are
less than the Minimum Claim Amount); and
               (2) unless and until the aggregate amount of Losses for which the
WT Indemnitees are otherwise entitled to indemnification pursuant to
Section 13.1 (a), (b), (c)(1), (c)(2) and (c)(3) exceeds Six Hundred Fifty
Thousand Dollars ($650,000) (the “Deductible Amount”) (it being understood and
agreed that any claim or series of directly related claims for Losses,
including, without limitation, Losses of less than the Minimum Claim Amount,
shall be included and counted for purposes of calculating the Deductible
Amount). In addition, Sellers and Karfunkel shall not be required to indemnify
the WT Indemnitees with respect to any Losses under Section 13.1 to the extent
such Losses exceed Twenty-Two Million Five Hundred Thousand Dollars
($22,500,000) (the “Maximum Amount”).
          (b) WT shall not be required to indemnify the Seller Indemnitees with
respect to claims for Losses under Section 13.2:
               (1) unless such claim or series of directly related claims for
which the Seller Indemnitees are otherwise entitled to indemnification pursuant
to Section 13.2 exceeds the Minimum Claim Amount (it being understood and agreed
that WT shall not be liable for any Losses with respect to any claim or series
of directly related claims in the event that such Losses are less than the
Minimum Claim Amount); and
               (2) unless and until the aggregate amount of Losses for which the
Seller Indemnitees are otherwise entitled to indemnification pursuant to
Section 13.2 exceeds the Deductible Amount (it being understood and agreed that
any claim or series of directly related claims for Losses, including, without
limitation, Losses of less than the Minimum Claim Amount, shall be included and
counted for purposes of calculating the Deductible Amount). In addition, WT
shall not be required to indemnify the Seller Indemnitees with respect to Losses
under Section 13.2 to the extent that such Losses exceed the Maximum Amount.
          (c) All of the representations and warranties contained in this
Agreement, any other Transaction Document, or any certificate delivered pursuant
to this Agreement shall survive the Closing and remain in full force and effect
until the date that is 18 months after the Closing Date; provided that the
representations and warranties contained in Sections 4.2, 4.4, 4.19(a)-(m),
4.21, 5.1, 5.2, and 6.2 shall survive without limitation as to time. Each
covenant and obligation of the Parties contained in this Agreement or any other
Transaction Document shall survive until fully performed, fulfilled, or, if such
covenant or obligations expires on a date certain, such date. No action or claim
for Losses pursuant to Section 13.1(a) (other than for any breach of
Section 4.2, 4.4, 4.19(a)-(m), 4.21, 5.1, or 5.2 hereof) or 13.1(b) (other than
for any breach or non-fulfillment of any covenant or obligation in Section 8.6,
8.7, 8.8, 8.9, 10.2 or 10.4 hereof), Section 13.1(c)(1), Section 13.1(c)(2),
Section 13.1(c)(3), or Section 13.2(a) (other than for any breach of Section 6.2
hereof) or 13.2(b), shall be brought after the date that is 18 months after the
Closing Date; provided that if notice of any claim for indemnification hereunder
has been given within the applicable survival period or timeframe set forth in
this Section 13.3(c),

53



--------------------------------------------------------------------------------



 



the representations, warranties, covenants, and/or obligations that are the
subject of that indemnification claim shall survive and/or continue until that
time as such claim is finally resolved.
     13.4 Defense of Claims.
          (a) Existing Litigation. With respect to each Existing Litigation:
               (1) Sellers and Karfunkel hereby acknowledge and agree that,
notwithstanding any contrary provision herein: (A) Sellers and Karfunkel are
jointly and severally obligated under the terms of this Article 13 for all
Losses of any WT Indemnitee in connection with any such Existing Litigation,
subject to the last sentence of Section 13.3(a); and (B) Sellers and Karfunkel
have elected to take control of the defense of the Existing Litigation.
               (2) The Indemnifying Party shall be entitled to continue to
employ and engage counsel of its choice (including AST’s existing counsel as of
the date hereof) to handle and defend the Existing Litigation (provided that any
other counsel engaged by the Indemnifying Party shall be reasonably satisfactory
to WT), at the Indemnifying Party’s cost, risk, and expense. If counsel for the
Indemnified Party determines in good faith and advises the Indemnifying Party in
writing that under applicable standards of professional conduct there is a
conflict of interest on a significant issue between the Indemnifying Party and
the Indemnified Party in respect of a Existing Litigation, then the Indemnifying
Party shall pay all reasonable fees and expenses of separate counsel for the
Indemnified Party with respect to such Existing Litigation; provided, however,
that (A) the Indemnifying Party shall be obligated pursuant to this
Section 13.4(a)(2) to pay for only one firm of counsel (unless under applicable
standards of professional conduct the use of one counsel for that Indemnified
Party would present that counsel with a conflict of interest) for all
Indemnified Parties in any jurisdiction, and (B) the Indemnifying Party shall
cooperate in the defense of any such matter and make its employees and records
relating to that defense available to the Indemnified Party. The Indemnified
Party shall cooperate in all reasonable respects, at the Indemnifying Party’s
request and cost, risk, and expense, with the Indemnifying Party and its counsel
in the defense of such Existing Litigation; provided that the Indemnified Party
may, at its own cost, participate in the defense of such Existing Litigation. In
each instance, the Indemnifying Party shall pay all amounts that are or become
owed or payable by the Indemnifying Party under this Section 13.4(a)(2) within
45 days following the Indemnifying Party’s receipt of any invoice or statement
for such owed or payable amounts (whether such invoices or statements are
received by the Indemnifying Party directly or as a result of being forwarded to
the Indemnifying Party by WT, another Indemnified Party, or a third party). The
Indemnifying Party shall keep the Indemnified Party apprised of the status of
the Existing Litigation, furnish the Indemnified Party with all documents and
information the Indemnified Party reasonably requests in connection therewith,
and consult with the Indemnified Party before acting on major matters involved
in the Existing Litigation, including settlement discussions. Unless the
Indemnified Party receives a complete release from all matters involved in the
dispute or the judgment or settlement is only for monetary damages that the
Indemnifying Party pays in full, no settlement or consent to entry of a judgment
of any action for which indemnification may be payable hereunder shall be made
without the prior written consent of the Indemnified Party, not to be
unreasonably withheld.

54



--------------------------------------------------------------------------------



 



          (b) All Other Claims. Other than with respect to any Existing
Litigation, if any action, suit, claim, tax audit, proceeding, demand,
assessment, or enforcement action (each, an “Other Claim”) is filed or initiated
by a third party against an Indemnified Party with respect to a matter subject
to an indemnification claim by that Indemnified Party, the Indemnified Party
shall give written notice thereof to the Indemnifying Party or Parties as
promptly as practicable, and in any event within 20 days after service of the
citation or summons, but the failure of an Indemnified Party to give notice
shall not affect an Indemnifying Party’s obligation to fulfill its
indemnification obligations except to the extent that the failure actually and
materially prejudices the Indemnifying Party’s rights. After that notice and a
reasonable period of time to allow for analysis of the Other Claim, the
Indemnifying Party shall be entitled, if it so elects and with counsel
reasonably satisfactory to the Indemnified Party, to take control of the defense
and investigation of that Other Claim and to employ and engage counsel to handle
and defend the same, at the Indemnifying Party’s cost and expense, except that,
if the Indemnifying Party elects not to assume that defense or counsel for the
Indemnified Party determines in good faith and advises the Indemnifying Party in
writing that under applicable standards of professional conduct there is a
conflict of interest between the Indemnifying Party and the Indemnified Party in
respect of the Other Claim, the Indemnified Party may retain separate counsel
satisfactory to it, and the Indemnifying Party shall pay all reasonable fees and
expenses of such counsel for the Indemnified Party promptly as statements
therefor are received; provided, however, that (1) the Indemnifying Party shall
be obligated pursuant to this Section 13.4(b) to pay for only one firm of
counsel (unless under applicable standards of professional conduct the use of
one counsel for that Indemnified Party would present that counsel with a
conflict of interest) for all Indemnified Parties in any jurisdiction, and
(2) the Indemnifying Party shall cooperate in the defense of any such matter and
make its records relating to the defense available to the Indemnified Party. If
the Indemnifying Party assumes the control of that defense, the Indemnified
Party shall cooperate in all reasonable respects, at the Indemnifying Party’s
request and cost and expense, with the Indemnifying Party and its counsel in the
investigation, trial, and defense of the Other Claim and any appeal arising
therefrom; provided that the Indemnified Party may, at its own cost, participate
in the investigation, trial, and defense of that Other Claim and any appeal
arising therefrom. In each instance, the Indemnifying Party shall pay all
amounts that are or become owed or payable by the Indemnifying Party under this
Section 13.4(b) within 45 days following the Indemnifying Party’s receipt of any
invoices or statements for such owed or payable amounts (whether such invoices
or statements are received by the Indemnifying Party directly or as a result of
being forwarded to the Indemnifying Party by an Indemnified Party or a third
party). The Indemnifying Party shall keep the Indemnified Party apprised of the
status of any Other Claim, furnish the Indemnified Party with all documents and
information the Indemnified Party reasonably requests in connection therewith,
and consult with the Indemnified Party before acting on major matters involved
in that Other Claim, including settlement discussions. Unless the Indemnified
Party receives a complete release from all matters involved in the dispute or
the judgment or settlement is only for monetary damages that the Indemnifying
Party pays in full, no settlement or consent to entry of a judgment of any
action for which indemnification may be payable hereunder shall be made without
the prior written consent of the Indemnified Party. The Indemnified Party shall
be entitled to defend, settle, or proceed in such other manner as it deems fit,
in its sole discretion, in connection with any Other Claim with respect to which
the Indemnifying Party has not assumed control of the defense in writing in
accordance with the foregoing; provided that the Indemnifying Party shall

55



--------------------------------------------------------------------------------



 



not be obligated to indemnify the Indemnified Party for any settlement entered
into or judgment consented to without the Indemnifying Party’s prior written
consent.
     If the Indemnifying Party assumes the control of the defense of an Other
Claim as provided above but subsequently, in the course of defending the matter,
comes to believe that the matter is not properly an obligation of that
Indemnifying Party, the Indemnifying Party may with reasonable promptness advise
the Indemnified Party of that new information. In that case, (1) if the
Indemnified Party then agrees with the Indemnifying Party, the Indemnifying
Party and the Indemnified Party shall make mutually satisfactory arrangements
for the Indemnified Party to assume the defense of that matter and to repay the
Indemnifying Party for any amounts reasonably expended by it pursuant to this
Article 13 with respect to that matter, and (2) if the Indemnified Party does
not then agree with the Indemnifying Party, the Indemnifying Party shall have
the right to commence legal proceedings to determine whether the matter is
subject to indemnification by the Indemnifying Party; provided that, in the case
of the foregoing clause (b), the Indemnifying Party shall continue to be
obligated to defend the Indemnified Party with respect to that matter and to
otherwise make the payments required by this Article 13 until that dispute is
finally adjudicated by a court of competent jurisdiction and all rights to
appeal with respect thereto have expired.
     13.5 Prompt Payment. Any indemnity payable pursuant to this Article 13
shall be paid within the later of 45 days of the Indemnified Party’s request
therefor or five days before the date on which the liability upon which the
indemnity is based is required to be paid by the Indemnified Party.
     13.6 Subrogation. If the Indemnifying Party is obligated to indemnify the
Indemnified Party pursuant to this Article 13, the Indemnifying Party shall,
upon payment of that indemnity in full, be subrogated to all rights of the
Indemnified Party with respect to the Losses to which that indemnification
relates; provided, however, that the Indemnifying Party shall only be subrogated
to the extent of any amount paid by it pursuant to this Article 13 in connection
with such Loss. If a refund or credit is received (whether through actual
payment, offset, or otherwise) by a WT Indemnitee in respect of Taxes with
respect to which an indemnification payment hereunder has been made by an
Indemnifying Party to a WT Indemnitee, then the WT Indemnitee receiving such
refund or credit shall promptly pay the amount of such refund or credit
(together with any interest thereon from the relevant taxing authority) to the
Indemnifying Party.
     13.7 Purchase Price Adjustment. Any indemnification payment made pursuant
to this Agreement shall be treated as an adjustment to the Purchase Price for
Tax purposes, unless otherwise required by Applicable Law.
     13.8 Calculation of Indemnity Payments.
          (a) Each Indemnified Party agrees to use its commercially reasonable
efforts to pursue and collect on any recovery available under any insurance
policies. The Parties agree that after the Closing Date no Party shall have an
obligation to maintain insurance other than (1) AST, which shall maintain
insurance against such losses and risks and in such amounts as are customary in
the type and size of business in which AST is engaged, and (2) the “tail”

56



--------------------------------------------------------------------------------



 



directors’ and officers’ insurance coverage required to be maintained under
Section 7.4. The amount of Losses payable under this Article 13 by the
Indemnifying Party shall be reduced by any and all amounts actually recovered by
the Indemnified Party under applicable insurance policies or from any other
Person alleged to be responsible therefor. If the Indemnified Party receives any
amounts under applicable insurance policies or from any other Person alleged to
be responsible for any Losses subsequent to an indemnification payment by the
Indemnifying Party, then such Indemnified Party shall promptly reimburse the
Indemnifying Party for any payment made or expense incurred by such Indemnifying
Party in connection with providing such indemnification up to the amount
received by the Indemnified Party, net of (A) any expenses incurred by such
Indemnified Party in collecting such amount, and (B) the estimated increase in
any premiums payable by the Indemnified Party over the remaining term of any
applicable insurance policy.
          (b) The amount of Losses incurred by an Indemnified Party shall be
reduced to take account of any net Tax benefit actually realized by the
Indemnified Party arising from the circumstances giving rise to such Loss.
          (c) No Losses shall be determined or increased based on any multiple
of any financial measure (including earnings, sales, or other benchmarks) that
might have been used by WT in the valuation of AST.
     13.9 Exclusive Remedy. From and after the Closing, except with respect to
claims for fraud or equitable relief, including, without limitation, specific
performance made with respect to breaches of any covenant or agreement contained
in this Agreement or the other Transaction Documents (the “Excluded Claims”),
and except with respect to claims by WT against the Escrow Amount, the rights
provided to the Parties under this Article 13 (and the rights provided to WT
under Section 3.3 and the Escrow Agreement with respect to the Escrow Amount)
shall be the sole and exclusive remedies of the Parties and their respective
Affiliates with respect to claims under this Agreement or the other Transaction
Documents or otherwise relating to the transactions contemplated hereby. Without
limiting the generality of the foregoing, other than in connection the Excluded
Claims, in no event shall any Party, its successors, or permitted assigns be
entitled to claim or seek rescission of the transactions contemplated by this
Agreement.
ARTICLE 14
TERMINATION
     14.1 Termination. This Agreement may be terminated:
          (a) By the mutual consent of WT and all Sellers;
          (b) By either WT or all Sellers, if the Closing has not been
consummated by June 30, 2008 (the “Termination Date”); provided, however, that
(1) the right to terminate this Agreement pursuant to this Section 14.1(b) shall
not be available to any Party whose breach of a representation, warranty,
covenant or agreement has been a cause or resulted in the failure of the Closing
to occur before such date, and (2) if the Parties are waiting for one or more
regulatory approvals to proceed with the Closing of the Transactions
contemplated hereby,

57



--------------------------------------------------------------------------------



 



then, without any action required by any Party, the Termination Date shall be
automatically extended for successive 30-day periods until those regulatory
approvals are obtained, but in no event later than August 31, 2008;
          (c) By either WT or all Sellers, if any Applicable Law makes
consummation of the Transactions illegal, or if any judgment, injunction, order,
or decree enjoining any Party hereto from consummating the Transactions is
entered and that judgment, injunction, order, or decree becomes final and
nonappealable; provided, however, that the Party(ies) seeking to terminate this
Agreement pursuant to this Section 14.1(c) shall have used all reasonable
efforts to remove such judgment, injunction, order or decree;
          (d) By WT if any of AST, Karfunkel, or any Seller (1) has materially
breached any of its representations or warranties in this Agreement and, with
respect to a breach of the representations and warranties in Article 4, such
breach would reasonably be expected to have a Material Adverse Effect on AST, or
(2) has materially breached any of its covenants or obligations under this
Agreement, and in the case of (1) and (2) (if not a willful breach) AST,
Karfunkel, or any Seller (as applicable) has not cured such breach within ten
(10) Business Days of receiving written notice of such breach, provided that WT
(A) has not materially breached any of its representations or warranties in this
Agreement, and (B) has performed and complied, in all material respects, with
its covenants and obligations required by this Agreement to have been performed
or complied with before that time; or
          (e) By all Sellers, if WT (1) has breached any of its representations
or warranties in this Agreement and such breach would be reasonably expected to
have a Material Adverse Effect on WT, or (2) has materially breached any of its
covenants or obligations under this Agreement, and in the case of (1) and (2)
(if not a willful breach) WT has not cured such breach within ten (10) Business
Days of receiving written notice of such breach, provided that each Seller,
Karfunkel, and AST (A) has not materially breached any of its representations or
warranties in this Agreement, and (B) has performed and complied, in all
material respects, with its covenants and obligations required by this Agreement
to have been performed or complied with before that time.
     14.2 Effect of Termination. If this Agreement is validly terminated
pursuant to Section 14.1, it shall become null and void immediately and there
shall be no liability or obligation to any Person in respect of the Agreement or
of the Transactions on the part of any Party, or a Party’s directors, officers,
employees, agents, representatives, advisers, stockholders, members, partners,
or Affiliates, except that the provisions of Sections 10.2, 10.3, and 14.2 and
Article 15 shall remain in full force and effect and shall survive any
termination of this Agreement and except that each Party shall remain liable for
any willful breach of this Agreement prior to its termination.
ARTICLE 15
MISCELLANEOUS
     15.1 Interpretation. For the purposes hereof (a) words (including
capitalized terms defined herein) in the singular shall be deemed to include the
plural and vice versa, and words of

58



--------------------------------------------------------------------------------



 



one gender shall be deemed to include the other genders as the context requires,
(b) the terms “hereof,” “herein,” “herewith,” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the exhibits and schedules hereto) and not to any particular
provision of this Agreement, (c) all references to any period of days shall be
deemed to be to the relevant number of calendar days unless otherwise specified,
(d) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmissions or comparable means of
communication, (e) references to this “Agreement” shall be construed as a
reference to this Agreement and references to any other agreement or document
shall be construed as a reference to such other agreement or document, in each
case as the same may have been, or may from time to time be, amended, varied,
novated, or supplemented, and (f) references to any statute or statutory
provision include a reference to that statute or statutory provision as amended,
consolidated, or replaced from time to time (whether before or after the date of
this Agreement).
     15.2 Waivers. Any waiver of any term or condition or of the breach of any
covenant, representation, or warranty in this Agreement in any one instance
shall not operate as or be deemed to be a further or continuing waiver of any
other breach of that term, condition, covenant, representation, or warranty or
any other term, condition, covenant, representation, or warranty. No failure or
delay at any time to enforce or require performance of any provision hereof
shall operate as a waiver of or affect in any manner that Party’s right at a
later time to enforce or require performance of that provision or any other
provision hereof. No such waiver, unless by its own terms it explicitly provides
to the contrary, shall be construed to effect a continuing waiver of the
provision being waived, and no such waiver in any instance shall constitute a
waiver in any other instance or for any other purpose or impair the right of the
Party against whom that waiver is claimed in all other instances or for all
other purposes to require full compliance.
     15.3 Modifications. Neither this Agreement (including the exhibits and
schedules hereto) nor any term hereof or thereof may be changed, amended,
modified, waived, discharged, or terminated except to the extent the same is
evidenced in writing and duly executed by the Party against whom enforcement of
that change, waiver, discharge, amendment, termination or modification is
sought.
     15.4 Governing Law; Consent to Jurisdiction. This Agreement shall be
construed under and governed by Delaware law, without giving effect to the
choice or conflicts of law provisions thereof. The Parties hereby agree to
submit to the jurisdiction of the courts of the State of Delaware and the courts
of the United States of America located in Delaware in any action or proceeding
arising out of or relating to this Agreement.
     15.5 Notices. (a) All notices, requests, demands, and other communications
made in connection with this Agreement shall be in writing and shall be
(1) mailed by first-class, registered or certified mail, return receipt
requested, postage prepaid, (2) transmitted by hand delivery, (3) mailed by
Federal Express, or (4) sent by facsimile, addressed as follows:

59



--------------------------------------------------------------------------------



 



  (1)   If to WT, to:

Wilmington Trust FSB
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: William J. Farrell II,
                    Executive Vice President               with a copy to:

Wilmington Trust FSB
Rodney Square North
1100 North Market Street
Wilmington, DE 19890
Attention: Gerard A. Chamberlain, Esquire
                    Secretary           (2)   If to the 2005 Michael Karfunkel
Grantor Retained Annuity Trust, to the address set forth for that trust on
Schedule 15.5               with a copy to:

Jay Miller, Esq.
430 E 57th St, Ste 5D
New York, NY 10022           (3)   If to George Karfunkel, to the address set
forth for him on Schedule 15.5               with a copy to:

Jay Miller, Esq.
430 E 57th St, Ste 5D
New York, NY 10022           (4)   If to Renee Karfunkel, to the address set
forth for her on Schedule 15.5               with a copy to:

Jay Miller, Esq.
430 E 57th St, Ste 5D
New York, NY 10022

60



--------------------------------------------------------------------------------



 



  (5)   If to Leah Karfunkel, to the address set forth for her on Schedule 15.5

with a copy to:
Jay Miller, Esq.
430 E 57th St, Ste 5D
New York, NY 10022

  (6)   If to Karfunkel, to the address set forth for him on Schedule 15.5

with a copy to:
Jay Miller, Esq.
430 E 57th St, Ste 5D
New York, NY 10022
with a copy to:
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower
San Francisco, California 94105
Attention: Scott D. Karchmer, Esquire

  (7)   If to AST, to:

AST Capital Trust Company of Delaware
2800 North Central Avenue
Suite 900
Phoenix, AZ 85004
Attention: Gregory Tschider, President
with a copy to:
Morgan, Lewis & Bockius LLP
One Market, Spear Street Tower
San Francisco, California 94105
Attention: Scott D. Karchmer, Esq.
or, in each case, such other address as may be specified in writing to the Party
giving notice in accordance with this Section 15.5.
All such notices, requests, demands and other communications shall be deemed to
have been received:
               (1) If mailed by first-class, registered or certified mail,
return receipt requested, postage prepaid; on the third Business Day after
mailing;

61



--------------------------------------------------------------------------------



 



               (2) If transmitted by hand delivery, on the day of delivery;
               (3) If mailed by Federal Express, on the Business Day after
mailing; and
               (4) If sent by facsimile and the transmitting Party receives a
transmission receipt dated the day of transmission in the recipient’s
jurisdiction, on the next Business Day of transmission.
     15.6 Assignability. Neither this Agreement nor any rights or obligations
hereunder shall be assignable by any Party to any other Person without the prior
written consent of the other Parties, except that WT may, with notice to the
other Parties, assign any or all of its interests in this Agreement and its
rights and obligations hereunder to any Person directly or indirectly wholly
owned by WTC or one of its Affiliates. This Agreement shall be binding upon,
enforceable by, and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.
     15.7 Captions and Sections; Schedule and Exhibit References. The captions
in this Agreement are for convenience only and shall not affect the construction
or interpretation of any term or provision hereof. Unless otherwise specified,
references to a section, schedule or exhibit in this Agreement are references to
a section of, or schedule or exhibit to, this agreement.
     15.8 Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the other provisions hereof, and this Agreement
shall be construed in all respects by interpreting that invalid or unenforceable
provision as nearly to the original meaning as possible so as to make it valid
and enforceable or, if that is not possible or permitted by Applicable Law, by
omitting that invalid or unenforceable provision.
     15.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. A signature page
forwarded as a facsimile or electronic image for attachment to an assembled
document shall be deemed delivery of an original signature page.
     15.10 No Third-Party Beneficiaries. Except as provided in (a) Sections 8.6,
8.7, and 8.8 (with respect to each Parties’ Affiliates), (b) Article 13 (with
respect to indemnification), and (c) Section 14.2 (with respect to the
limitation of liability on termination of this Agreement), nothing in this
Agreement confers any rights on any Person except the Parties and their
successors and permitted assigns.
     15.11 Integration. This Agreement (as it may be amended from time to time),
together with the other Transaction Documents executed by one or more of the
Parties and delivered to the other Parties in connection with this Agreement,
constitute the entire agreement among the Parties with respect to the subject
matter hereof, and supersede all prior agreements and understandings, oral or
written, express or implied, with respect thereto.
     15.12 Fees and Expenses. Except as otherwise provided in this Agreement,
each Party shall bear its own costs and expenses in connection with this
Agreement and the Transactions, including all legal, accounting, financial
advisory, consulting and all other fees and expenses of

62



--------------------------------------------------------------------------------



 



third parties engaged by such Party, whether or not the Transactions are
consummated. For the avoidance of doubt, Sellers and Karfunkel shall jointly and
severally bear all out-of-pocket costs and expenses incurred by AST in
connection with this Agreement and the Transactions, other than AST’s ordinary
course costs and expenses such as payment of compensation to its employees.

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement
as of the date first written above.

                  /s/ Michael Karfunkel (SEAL)   Michael Karfunkel, as Trustee
of The 2005       Michael Karfunkel Grantor Retained Annuity Trust             
  /s/ Leah Karfunkel (SEAL)   Leah Karfunkel, as Trustee of The 2005 Michael   
  Karfunkel Grantor Retained Annuity Trust              /s/ George Karfunkel
(SEAL)   George Karfunkel                    /s/ Renee Karfunkel (SEAL)   Renee
Karfunkel                    /s/ Leah Karfunkel (SEAL)   Leah Karfunkel         
          /s/ Michael Karfunkel (SEAL)   Michael Karfunkel              AST
CAPITAL TRUST COMPANY OF DELAWARE
      By:   /s/ Gregory Tschider         Name:   Gregory Tschider       
Title:   President        WILMINGTON TRUST FSB
      By:   /s/ William J. Farrell II         Name:   William J. Farrell II     
  Title:   Executive Vice President     

64